 



EXHIBIT 10.2

Loan No. 1686410

CONSTRUCTION LOAN AGREEMENT



Between


SAN DIEGO NATIONAL BANK,
a national banking association
(“Lender”)


And


SCIENCE PARK CENTER LLC,
a California limited liability company
(“Borrower”)





--------------------------------------------------------------------------------

CONSTRUCTION LOAN AGREEMENT

        IN CONSIDERATION of the covenants contained in this Agreement, Lender
agrees to lend to Borrower, and Borrower agrees to borrow from Lender, up to the
full amount of the Loan hereinafter described, upon and subject to the following
provisions and conditions.

ARTICLE 1 - FUNDAMENTAL PROVISIONS

        1.1   Purpose.  This Article 1 sets forth certain fundamental provisions
for purposes of this Agreement. The captions of this Article are used as defined
terms in this Agreement.

        1.2    Date of this Agreement.  September 25, 2003.

        1.3    Lender.  SAN DIEGO NATIONAL BANK, a national banking association.

        1.4    Borrower.  SCIENCE PARK CENTER LLC, a California limited
liability company.

        1.5    Peony.  PEONY ACQUISITIONS LLC, a Delaware limited liability
company.

        1.6    Loan.  A construction loan to be made by Lender to Borrower, in
the principal amount of up to $60,600,000.00, together with any additional
advances related thereto, upon and subject to the provisions and conditions of
this Agreement and the other Loan Documents.



--------------------------------------------------------------------------------



 



        1.7    Guarantor.  NEUROCRINE BIOSCIENCES, INC., a Delaware corporation.

        1.8    Construction Loan Fee.  A fee for the Loan in the amount of
$518,250. $100,000 of the Construction Loan Fee has already been paid by
Borrower to Lender pursuant to the provisions and conditions of Borrower’s
application letter to Lender.

        1.9    Extension Fee.  A fee payable by Borrower in consideration of the
extension of the term of the Loan from the Initial Maturity Date to the First
Extended Maturity Date, in the amount of one half of one percent (0.50%) of the
sum of the principal balance outstanding as of the date the applicable Extension
Notice is delivered.

        1.10    Land.  That certain real property located in San Diego,
California, as more particularly described on Exhibit “A” attached hereto and
incorporated by this reference, consisting of Parcel A and Parcel B.

        1.11    Parcel A.  That certain real property located in San Diego,
California, as more particularly described on Exhibit “B” attached hereto and
incorporated herein by this reference, constituting a portion of the Land.

1



--------------------------------------------------------------------------------



 



        1.12    Parcel B.  That certain real property located in San Diego,
California, as more particularly described on Exhibit “C” attached hereto and
incorporated herein by this reference, constituting a portion of the Land.

        1.13    Improvements.  A two-building, approximately 205,117 square foot
office/lab/research and development project, with associated parking, common
area and other improvements.

        1.14   Closing Date.  The date upon which all of the conditions set
forth herein relating to and for the Initial Disbursement have been satisfied.

        1.15   Commencement Date.  The date upon which construction of the
Improvements has commenced.

        1.16   Completion Date.  January 1, 2005.

        1.17    Initial Maturity Date.  September 25, 2005.

        1.18   First Extended Maturity Date.  The date which is twelve (12)
months after the Initial Maturity Date.

        1.19   Estimated Total Project Cost.  $71,668,996.00

        1.20   Required Borrower Invested Funds.  An amount equal to the
difference between the Estimated Total Project Cost and the amount of the Loan.

        1.21   Borrower’s Funds at Recordation.  $ 0.

        1.22   Change Order Amount.  $100,000.

        1.23   Aggregate Change Order Amount.  $500,000.

        1.24   Architect.  Dowler-Gruman Architects.

        1.25   General Contractor.  Ledcor Petty Construction, L.P.

        1.26   Title Insurer.  Chicago Title Insurance Company.

        1.27   Address for Notices to Lender.

  San Diego National Bank   1420 Kettner Boulevard   San Diego, California 92101
  Attention: Mr. James Holliman

2



--------------------------------------------------------------------------------



 



        1.28   Address for Notices to Borrower.

  Science Park Center, LLC   10555 Science Center Drive   San Diego, California
92121   Attn: Paul Hawran       With a copy to:       Neurocrine Biosciences,
Inc.   10555 Science Center Drive   San Diego, California 92121   Attn: Margaret
E. Valeur-Jensen

        1.29   Borrower’s U.S. Taxpayer Identification Number:  33-0745791

ARTICLE 2 - ADDITIONAL DEFINED TERMS

        2.1   Captions as Defined Terms.  The captions appearing in Article 1
and in the balance of this Article 2 will be used as defined terms in this
Agreement.

        2.2   Applicable Interest Rate.  The interest applicable to the Note, as
specifically set forth therein.

        2.3   Architect Contract.   An architecture agreement between Architect
and Owner for the design of the Improvements.

        2.4   Architect Warranty, Agreement and Consent to Assignment.  The
Architect Warranty, Agreement and Consent to Assignment to be executed by
Architect in favor of Lender with respect to the Project substantially in the
form of Exhibit “D” attached hereto and incorporated herein by this reference
with such modifications as may be approved by Lender in its reasonable
discretion.

        2.5   Assignment of Architect Contract.  The Assignment of Architect
Contract to be executed by Guarantor, as agent for Peony, in favor of Lender in
connection with the Loan in the form of Exhibit “E” attached hereto and
incorporated herein by this reference.

        2.6   Assignment of Construction Contract.  The Assignment of
Construction Contract of even date herewith, executed by Peony in favor of
Lender in connection with the Loan.

        2.7   Assignment of Development Agreement.  The Assignment of
Development Agreement of even date herewith, executed by Peony and Guarantor in
favor of Lender in connection with the Loan.

3



--------------------------------------------------------------------------------



 



        2.8   Assignment of Leases.  The Assignment of Rents and Leases of even
date herewith, executed by Peony in favor of Lender in connection with the Loan.

        2.9   Assignment of Leases (Guarantor).  The Assignment of Rents and
Leases to be executed by Guarantor in favor of Lender in connection with the
Loan in the form of Exhibit “F” attached hereto and incorporated herein by this
reference.

        2.10   Assignment of Permits and Deposits.  The Assignment of Permits
and Deposits of even date herewith, executed by Peony in favor of Lender in
connection with the Loan.

        2.11   Assignment of Plans and Specifications.  The Assignment of Plans
and Specifications of even date herewith, executed by Peony in favor of Lender
in connection with the Loan.

        2.12   Borrower’s Funds.   The funds, if any, required to be deposited
by Borrower with Lender pursuant to this Agreement.

        2.13   Borrower’s Funds Account.  A special interest-bearing account,
with and controlled by Lender, into which all Borrower’s Funds shall be
deposited pending disbursement pursuant to this Agreement. All funds in the
Borrower’s Funds Account shall be disbursed prior to the disbursement of any
funds then in the Undisbursed Loan Account, except as may otherwise be agreed by
Lender in writing.

        2.14   Business Day.  Any day other than a Saturday or Sunday, which is
not a legal holiday in the state of California and which is not a date on which
national banks in the state of California are authorized to close.

        2.15   Change Order.  Any material amendment or modification of the
Plans, the General Contract or any subcontract. All Change Orders shall be in
writing. Certain Change Orders require Lender’s prior written approval pursuant
to this Agreement.

        2.16   Completion.  The date upon which all of the following conditions
are met to the satisfaction of Lender: (a) Architect certifies that the
Improvements have been substantially completed substantially in accordance with
the Plans; and (b) a certificate of occupancy has been issued for the
Improvements or other evidence of completion satisfactory to Lender in its sole
discretion.

        2.17   Completion Guaranty.  The Lien-Free Completion Guaranty executed
by Guarantor in favor of Lender, guaranteeing, without limitation, the lien-free
completion of the Improvements.

        2.18   Construction Contract.  That certain Contract for Construction,
AIA Document A201-1997 (1997 Edition), dated September 19, 2003 between Peony
and General Contractor.

4



--------------------------------------------------------------------------------



 



        2.19   Construction Schedule.  A construction progress schedule, in a
form acceptable to Lender, showing the progress of construction and the
projected sequencing and completion time for uncompleted work, all as of the
date of such schedule, together with such updates thereof as Lender may request.

        2.20   Cost Breakdown.  The itemized schedule of costs on a line item
basis set forth on Exhibit “G” attached hereto and incorporated herein by this
reference, covering all costs of constructing and completing the Improvements,
together with such amendments to the schedule as may have been approved in
writing by Lender in accordance with this Agreement.

        2.21   Deed of Trust.  The Construction Deed of Trust, Security
Agreement and Fixture Filing of even date herewith executed by Peony, as
Trustor, in favor of Lender, as Beneficiary, encumbering the Property, given to
secure the Note and other obligations of Borrower related thereto.

        2.22   Deed of Trust (Guarantor).  The Construction Deed of Trust,
Security Agreement and Fixture Filing, executed by Guarantor in favor of Lender
in connection with the Loan in the form of Exhibit “H” attached hereto and
incorporated herein by this reference.

        2.23   Deposits.  Any and all of Borrower’s rights to the reimbursement
or payment of money, refunds, cost savings and deposits relating to the
Property, whether now or later to be received from third parties or deposited by
Borrower with third parties (including all utility deposits).

        2.24    Disbursement or Disbursements.  All advances made by Lender from
time to time under the Loan.

        2.25    Disbursement Schedule.  The schedule set forth on Exhibit “I”
attached hereto and incorporated herein by this reference, governing
Disbursements from the Undisbursed Loan Account and Borrower's Funds Account.

        2.26    Disclosure Re Hazard Insurance Coverage.  The Disclosure Re
Hazard Insurance Coverage of even date herewith executed by Borrower in favor of
Lender in connection with the Loan.

        2.27    Environmental Indemnity.  The Unsecured Environmental Indemnity
of even date herewith executed by Guarantor in favor of Lender with respect to
the Project.

        2.28   Environmental Indemnity-Borrower.  The Unsecured Environmental
Indemnity-Borrower of even date herewith executed by Borrower in favor of Lender
with respect to the Project.

5



--------------------------------------------------------------------------------



 



        2.29   Environmental Laws.  Any and all present and future federal,
state and local laws, ordinances, regulations, permits, orders, rules,
approvals, guidance documents, policies, and any other requirements of all
governmental agencies, departments, commissions, boards, bureaus, or
instrumentalities of the United States, states, and political subdivisions
thereof and all applicable judicial, administrative, and regulatory decrees,
judgments, and orders relating to health, safety, the environment or to any
Hazardous Substances or Hazardous Substances Activity, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (“CERCLA”), the Resource Conservation Recovery Act (“RCRA”), the
Hazardous Materials Transportation Act, the Toxic Substance Control Act, the
Clean Water Act, the Endangered Species Act, the Clean Air Act, the Occupational
Health and Safety Act and the applicable provisions of the California Health and
Safety Code and the California Water Code, and the rules, regulations and
guidance documents promulgated or published thereunder.

        2.30   Environmental Losses.  Losses suffered or incurred at any time by
Lender arising out of or as a result of:

                 2.30.1   any Hazardous Substance Activity that occurs or is
alleged to have occurred in whole or in part on or prior to the Transfer Date;

                 2.30.2   any violation on or prior to the Transfer Date of any
applicable Environmental Laws relating to the Property or to the ownership, use,
occupancy or operation thereof;

                 2.30.3   any demand, requirement, investigation, inquiry,
order, hearing, action, or other proceeding by or before any governmental agency
in connection with any Hazardous Substance Activity that occurs or is alleged to
have occurred in whole or in part on or prior to the Transfer Date;

                 2.30.4   any investigation, monitoring and(or) clean-up
activities conducted at any time by Guarantor and(or) Borrower upon the Property
as part of its efforts to clean up any Hazardous Substance relating to or
arising from any Hazardous Substance Activity that occurs or is alleged to have
occurred in whole or in part on or prior to the Transfer Date;

                 2.30.5   personal injury or injury to property or natural
resources occurring upon or off of the Property, including, without limitation,
lost profits and the cost of demolition and rebuilding of any improvements on
real property, relating to or arising from any Hazardous Substance Activity that
occurs or is alleged to have occurred in whole or in part on or prior to the
Transfer Date;

                 2.30.6   the preparation of any feasibility studies or reports
or the performance of any cleanup, remediation, removal, response, abatement,
containment, closure, restoration or monitoring work in connection with any
Hazardous Substance Activity that occurs or is alleged to have occurred in whole
or in part on or prior to the Transfer Date and is required by any federal,
state, or local Governmental Authority or political subdivision, or reasonably
necessary to make full economic use of the Property or any other property;

6



--------------------------------------------------------------------------------



 



                 2.30.7   diminution in the value of the Property, or the loss
of business and(or) restriction on the use of, or adverse impact on the
marketing of, rentable or usable space or of any amenity of the Property,
relating to or arising from any Hazardous Substance Activity that occurs or is
alleged to have occurred in whole or in part on or prior to the Transfer Date;
or

                 2.30.8   any claim, demand or cause of action, or any action or
other proceeding, whether meritorious or not, brought or asserted against any of
the indemnified parties which directly or indirectly relates to, arises from or
is based on any of the matters described in clauses 2.30.1, 2.30.2, 2.30.3,
2.30.4, 2.30.5, 2.30.6 or 2.30.7 or any allegation of any such matters.

        Environmental Losses shall include Losses suffered or incurred by Lender
or any of such other indemnified parties after the Transfer Date that would not
have been incurred or suffered but for any matter described in clauses 2.30.1,
2.30.2, 2.30.3, 2.30.4, 2.30.5, 2.30.6, 2.30.7 or 2.30.8 or any allegation of
any such matters, including, without limitation, Environmental Losses incurred
by any of the Indemnified Parties arising out of or as a result of (i) the
introduction or release of a Hazardous Substance which is discovered or released
at the Property or any portion thereof after the Transfer Date, but which were
introduced at the Property prior to the Transfer Date, and (ii) the continuing
migration or release of any Hazardous Substance introduced in, on or under the
Land or surrounding property prior to the Transfer Date; provided that
Environmental Losses shall not include Losses arising from Lender’s or an
indemnified party’s gross negligence or willful misconduct.

        2.31   Estoppel Certificate.  The Estoppel Certificate completed and
executed by Guarantor in favor of Lender, on or before the Title Transfer Date
in connection with the Property Lease, in the form of Exhibit “J” attached
hereto and incorporated herein by this reference.

        2.32   Event of Default.  Any one of the events of default specified in
Article 11 herein captioned “Default.”

        2.33   Extension Notice.  Written notice delivered by Borrower to Lender
pursuant to Paragraph 3.7, stating Borrower’s election to exercise its Extension
Option. The Extension Notice shall also contain Borrower’s certification that
all representations and warranties of Borrower in this Agreement are true and
correct as of the date the Extension Notice is delivered and shall continue to
be correct as of the Initial Maturity Date.

        2.34   Extension Option.  Borrower’s right, upon and subject to the
provisions and conditions set forth in Paragraph 3.7, to extend the term of the
Loan from the Initial Maturity Date to the First Extended Maturity Date.

        2.35   Extension Term.  The period following the Initial Maturity Date
until the First Extended Maturity Date.

7



--------------------------------------------------------------------------------



 



        2.36   Final Disbursement.  The payment of sums retained from
Disbursements to be made after the Completion of the Improvements and upon
satisfaction of the conditions precedent set forth in Paragraph 4.4.

        2.37   Financial Statements.  Financial statements of Borrower,
Guarantor and such other Persons as may be required by Lender, as more
particularly set forth herein. So long as the Guarantor is subject to the
reporting provisions of the Securities Exchange Act, as amended (the “Exchange
Act”), the timely filing (including all permissible extension periods provided
under Rule 12b-25 under the Exchange Act) on the Securities and Exchange
Commission’s EDGAR system of the Guarantor’s quarterly report on Form 10-Q for
such period and annual report on Form 10-K for such period will be deemed to
satisfy all of the foregoing requirements of this Section.

        2.38   Force Majeure.  Only an action of the elements, war, riot, civil
unrest, terrorism, flood, earthquake, other acts of God or labor strike;
provided, however: (a) a delay caused by Force Majeure shall not be recognized
unless Borrower notifies Lender in writing of the existence of the event of
Force Majeure within ten (10) days after the commencement thereof, explaining in
detail the nature of the event of Force Majeure and the manner in which the
event of Force Majeure has prevented Borrower from performing its obligations,
(b) in no event shall the cumulative periods of Force Majeure exceed ninety (90)
days, and (c) in no event shall any Force Majeure event impair or relieve any
payment obligation of Borrower, Peony, Guarantor, or any other Persons, as
required by Lender under any of the documents listed in Paragraph 3.4 of this
Agreement, or act to release or impair any security held by Lender under said
documents.

        2.39   GAAP.  Generally accepted accounting principles.

        2.40   General Contract.  The applicable contracts between Peony and
General Contractor for construction of the Improvements, as specifically
identified in the Assignment of Construction Contract.

        2.41   General Contractor Warranty, Agreement and Consent to
Assignment.  The General Contractor Warranty, Agreement and Consent to
Assignment to be executed by General Contractor in favor of Lender with respect
to the Project.

        2.42    Governmental Authority.  The United States, the State of
California, the County of San Diego, the City of San Diego, and any other
political subdivision located therein, and any agency, department, commission,
board, bureau or instrumentality of any of them.

        2.43   Governmental Requirement.  Any law, ordinance, order, rule,
regulation or requirement of a Governmental Authority.

        2.44   Guaranty.  The Guaranty executed by Guarantor in favor of Lender,
guaranteeing the Borrower’s performance of its obligations under all of the Loan
Documents.

8



--------------------------------------------------------------------------------



 



        2.45   Hazardous Substance. 

                 2.45.1  any substance the presence of which requires
investigation or remediation under any federal, state or local statute,
regulation, ordinance, order, action, policy, or common law;

                 2.45.2  any chemical, compound, material, mixture or substance
that is now, or at any time in the future becomes, defined or listed in, or
otherwise classified pursuant to any Environmental Laws as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “extremely hazardous
waste,” “acutely hazardous waste,” “radioactive waste,” “infectious waste,”
“biohazardous waste,” “toxic substance,” “pollutant,” “toxic pollutant,”
“contaminant,” or “waste,” including but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. §9601 et
seq.), the Resource Conservation and Recovery Act (42 U.S.C. §6901 et seq.), the
California Health and Safety Code (§25281(f)), or the California Water Code
(§13050(d));

                 2.45.3  any substance, chemical, compound, material, mixture or
formulation which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic, or otherwise hazardous and is, or at any
time in the future becomes, regulated by any Governmental Authority, agency,
department, commission, board, or instrumentality of the United States, the
State of California, or any political subdivision thereof;

                 2.45.4   any substance the presence of which on the Property
causes or threatens to cause a nuisance, trespass, or waste upon the Property or
to adjacent properties or poses or threatens to pose a hazard to the health or
safety of persons on or about the Property;

                 2.45.5   without limitation any substance which contains
petroleum, natural gas, natural gas liquids, liquefied natural gas, synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas), ash
produced by a resource recovery facility utilizing a municipal solid waste
stream, and drilling fluids, produced waters and other wastes associated with
the exploration, development or production of crude oil, natural gas or
geothermal resources;

                 2.45.6  asbestos in any form;

                 2.45.7   without limitation any substance which contains ureal
formaldehyde foam insulation, polychlorinated biphenyls (PCBs), radon gas; and

                 2.45.8   any other chemical, material or substance that,
because of its quantity, concentration or physical or chemical characteristics,
is controlled or regulated for health and safety reasons by any Governmental
Authority, or which poses a significant present or potential hazard to human
health and safety or to the environment if released into the workplace,
atmosphere, soil, surface waters, or groundwater.

9



--------------------------------------------------------------------------------



 



         2.46   Hazardous Substance Activity.   Any actual, proposed or
threatened use, storage, holding, existence, release (including any spilling,
leaking, pumping, pouring, emitting, emptying, dumping, disposing into the
environment, and the continuing migration into or through soil, surface water or
groundwater), emission, discharge, generation, processing, abatement, removal,
disposition, handling or transportation to or from the Property of any Hazardous
Substances from, under, in, into or on the Property or surrounding property,
including, without limitation, the movement or migration of any Hazardous
Substance from surrounding property or groundwater in, into, onto or under the
Property or from the Property to surrounding property or groundwater.

         2.47   Initial Disbursement.  The Disbursement made upon the Closing
Date which: (a) pays to Borrower these amounts consistent with the Cost
Breakdown approved by Lender; and (b) pays to Lender the remaining amount of the
Construction Loan Fee and Lender’s fees and costs pursuant to Paragraph 3.3
hereof.

        2.48   Inspection Agent.  An inspecting architect, engineer or other
agent of Lender’s choice designated by Lender to perform, at Borrower’s sole
cost and expense, the inspection services set forth in Subparagraph 7.6.3.
Lender has initially selected Real Estate Engineering, Inc., as its Inspection
Agent, however Lender shall be entitled to replace such Inspection Agent as it
deems appropriate in its sole discretion.

        2.49    Interest Reserve Amount.  The amount set forth on the Cost
Breakdown, against which interest disbursements shall be drawn or credited as
provided in the Disbursement Schedule.

        2.50   List of Contractors.  A complete list stating: (a) the name,
address and telephone number of each contractor, subcontractor and supplier of
materials and services to be employed or used in connection with the
construction of the Improvements; (b) the dollar amount of each contract and
subcontract, including any amendments thereto; and (c) the portion thereof paid
through the date of such list.

        2.51   Loan Documents.  This Agreement, the Note, the Deed of Trust, the
Environmental Indemnity and all other documents, if any, now or hereafter
executed by Borrower, Guarantor, Peony or any surety (certain of which are
secured and certain of which are unsecured) in connection with or to evidence or
secure the payment of the Loan, any interest, costs and other charges associated
therewith, or any performance required by this Agreement or any other such
document.

        2.52   Losses.  Losses means any and all losses, liabilities (including
strict liability), damages (whether actual, consequential, punitive or otherwise
denominated), demands, claims, actions, judgments, good faith settlements,
causes of action, assessments, penalties, fines, interest, encumbrances, liens,
expenses of investigation, assessment or remediation, and any other costs and
expenses (including, without limitation, attorneys’ fees and expenses, expert
and consultant fees, laboratory fees, and disbursements), of any and every kind
or character, foreseeable or unforeseeable, liquidated and contingent, proximate
and remote, including, without limitation, any of the foregoing caused by the
negligence of any indemnified party; provided, however, Losses shall not include
any of the foregoing arising out of the gross negligence or willful misconduct
of any indemnified party.

10



--------------------------------------------------------------------------------



 



        2.53   LTV Ratio.  The loan-to-value ratio, which for purposes of this
Agreement shall mean the percentage that the maximum principal amount of the
Loan bears to the value of the Property, based on the Lender-approved appraisal,
including a valuation estimate of the Property.

        2.54   Manager Warranty, Agreement and Consent to Assignment.  The
Manager Warranty, Agreement and Consent to Assignment executed by Guarantor in
favor of Lender with respect to the Project.

        2.55   Note.  The Promissory Note of even date herewith executed by
Borrower in favor of Lender in the principal amount of the Loan.

        2.56   Organizational Documents.  With respect to any Person who is not
a natural person, memorandum of association, articles of association, trust
agreement, articles of incorporation, bylaws, partnership agreement, limited
partnership agreement, certificate of partnership or limited partnership,
limited liability company articles of organization, limited liability company
operating agreement or any other organizational document, and all shareholder
agreements, voting trusts and similar arrangements with respect to its stock,
partnership interests, membership interests or other equity interest.

        2.57   Pardee Homes Letter.  The Pardee Homes Letter, which shall be
delivered to Lender regarding the purchase option in favor of Pardee Homes, a
California corporation, with respect to the Property, and which shall be in form
and substance acceptable to Lender.

        2.58   Permitted Encumbrances.  (a) Claims, liens and encumbrances shown
in the Title Policy, together with such other matters as Lender has specifically
consented to in writing; (b) Impositions (as defined in the Deed of Trust) not
yet due and payable or which are being contested in accordance with Paragraph
4.11(d) of the Deed of Trust; (c) liens for materials supplied or for labor or
services performed not yet due or payable or which are being contested in good
faith and, to the extent applicable, in accordance with Paragraph 4.20 of the
Deed of Trust or secured by a bond or other security reasonably acceptable to
Lender; (d) other liens incurred in the ordinary course of business that do not
in the aggregate exceed $100,000 or materially impair the use, development,
construction or operation of the Property or the value thereof; (e) any
materialmen’s or mechanics’ lien or similar encumbrance that does not cause a
breach of the covenant set forth in Paragraph 7.9 or is otherwise permitted
under the Loan Documents; (f) applicable zoning and building regulations and
ordinances in effect from time to time that do not materially effect the use of
the Property; and (g) the claims, liens and encumbrances created by the Loan
Documents.

        2.59   Person.  Any individual, general partnership, limited
partnership, limited liability company, joint venture, trust, estate,
corporation, association or other entity.

11



--------------------------------------------------------------------------------



 



        2.60   Personal Property.  The personal property described as such in
the Deed of Trust.

        2.61   Plans.  The plans and specifications for construction of the
Improvements in their state of completion as of the Closing Date, approved as
required in this Agreement, as the same may be modified, amended or supplemented
in accordance with this Agreement.

        2.62   Post-Closing Agreement.  The Post-Closing Errors and Omissions
Agreement of even date herewith executed by Borrower, Guarantor and Peony in
favor of Lender.

        2.63   Project.  Borrower’s development of the Property with a
two-building, approximately 205,117 square foot office/lab/research and
development building.

        2.64   Project Costs.  The amount required: (a) to pay all costs of
acquisition of the Land and development and construction of the Improvements;
(b) to pay all sums which may accrue under the Loan Documents before repayment
of the principal amount of the Loan in full, including, without limitation, all
interest, and the amount necessary to fund any account for Interest Reserve
Amounts required by Lender in relation to the Loan; and (c) to enable Borrower
to perform and satisfy all of its other covenants contained in the Loan
Documents.

        2.65   Project Cost Schedule.  An itemized schedule on a line-item
basis, covering the projected total Project Costs (including, without
limitation, all cost items shown on the Cost Breakdown), specifying: (a) those
portions of each Project Cost item which have been incurred; and (b) those
portions of each Project Cost item which have been paid, all as of the date of
such schedule, together with such updates thereof as Lender may request.

        2.66   Property.  The Land and the Improvements.

        2.67   Property Lease.  That certain Lease to be executed on or before
the Title Transfer Date by Borrower, as landlord thereunder, and Guarantor, as
tenant thereunder, which shall be on market terms and shall be subject to
Lender’s approval (which approval shall not be unreasonably withheld or delayed)
(it being acknowledged that Borrower shall be responsible for Lender’s
attorneys’ fees and costs for review of the Property Lease).

        2.68   Recordation.  The date on which the Deed of Trust is recorded in
the Official Records of San Diego County as a first-priority lien upon the
Property.

        2.69   Remaining Costs.  The amount that Lender from time to time
determines, in its judgment, to be necessary to pay, through Completion, all
unpaid Project Costs.

        2.70   Security Agreement.  The Security Agreement of even date herewith
executed by Guarantor in favor of Lender.

12



--------------------------------------------------------------------------------



 



        2.71   Subordination and Standstill Agreement.  The Subordination and
Standstill Agreement executed by Guarantor, as second lender, and Lender, as
first lender, in connection with the Loan.

        2.72   Subordination, Non-Disturbance and Attornment Agreement.  The
Subordination, Non-Disturbance and Attornment Agreement executed by Lender,
Borrower and Guarantor on or before the Title Transfer Date, in connection with
the Property Lease, in the form of Exhibit “K” attached hereto and incorporated
herein by this reference.

        2.73   Subsequent Disbursements.  Each Disbursement after the Initial
Disbursement, except for the Final Disbursement, to be made upon satisfaction of
the conditions precedent set forth in Paragraph 4.3.

        2.74   Tangible Net Worth.  Shall mean, at any date, the excess of total
assets over total liabilities (other than contingent liabilities) of an
individual or entity determined in accordance with sound accounting principles
consistent with those applied in preparing the financial statements of such
individual or entity delivered to Lender prior to the date of this Agreement,
excluding from the determination of total assets all assets which would be
classified as intangible assets under GAAP.

        2.75   Title Policy.  The policy of title insurance issued by Title
Insurer to be provided by Borrower to Lender pursuant to Paragraph 10.1,
together with all endorsements thereto required under this Agreement or any of
the other Loan Documents.

        2.76   Title Restrictions.  All covenants, conditions, restrictions,
reservations, easements, licenses, agreements and other matters, whether or not
of record, affecting the condition of title to the Property.

        2.77   Title Transfer Date.  On or before November 26, 2003.

        2.78   Transfer Date.  Means the date on which Lender (or its affiliate)
acquires fee title to the Land, the Improvements or any portion thereof pursuant
to power of sale or judicial foreclosure of the lien of the Deed of Trust, or by
receipt of a deed in lieu of such foreclosure, and all redemption rights which
Borrower may have expired, so long as a period of ninety-one (91) days have
elapsed since the date on which fee title vests in Lender (or its affiliate) and
during such period no bankruptcy or other insolvency proceeding is filed by or
against Borrower. If Borrower should remain in possession of the Property after
the Transfer Date, or if Borrower should engage in any Hazardous Substance
Activity on or at the Property after the Transfer Date, the Transfer Date shall
be deemed to be the date after which Borrower is no longer in possession of the
Property and has ceased to engage in any Hazardous Substance Activity on or at
the Property.

13



--------------------------------------------------------------------------------



 



        2.79   UCC-1 Financing Statement.  Prior to the Title Transfer Date, the
Form UCC-1 Financing Statement of even date herewith, naming Peony, as debtor
thereunder, and Lender, as secured party thereunder, in connection with the
Loan, which shall be replaced by a Form UCC-1 Financing Statement no later than
the Title Transfer Date, naming Borrower, as debtor thereunder, and Lender, as
secured party thereunder, in connection with the Loan.

        2.80   Undisbursed Loan.  The amount of the Loan that has not been
disbursed.

        2.81   Undisbursed Loan Account.  An internal bookkeeping entry of
Lender for Loan proceeds maintained by Lender for administration pursuant to
this Agreement.

ARTICLE 3 - THE LOAN

        3.1   Application.  Borrower proposes to construct, or provide funds for
Peony to construct, the Improvements on the Land in accordance with the Plans,
and has applied to Lender for the Loan for that purpose.

        3.2   Loan; Consent for Peony.  Lender hereby agrees to lend to
Borrower, and Borrower hereby agrees to borrow from Lender, up to the full
amount of the Loan, to finance the construction of the Improvements and for
other purposes specified in the Loan Documents, upon and subject to the
provisions, conditions, representations, warranties and covenants contained in
this Agreement. Borrower hereby consents to Peony’s encumbrance and record legal
ownership of the Property in connection with the Loan.

        3.3   Loan Fees.  In consideration of Lender’s agreement to make the
Loan, upon and subject to the provisions and conditions hereof, the Construction
Loan Fee shall be due and payable to Lender upon execution of this Agreement by
Borrower and Lender. Lender allowing the collection of the Construction Loan Fee
to be deferred, for a limited period of time, until the Closing Date shall not
limit Borrower’s obligation to pay the Construction Loan Fee. In addition,
Borrower shall also pay Lender’s appraisal fee, title insurance and recording
fees, cost analysis fees, survey fees, property inspection fees, all costs of
Lender’s legal counsel in preparing loan documentation and any and all other
out-of-pocket costs incurred by Lender. Lender acknowledges receipt of the
amount of $100,000 from Borrower under the Borrower’s loan application to pay
for said out-of-pocket costs incurred by Lender. To the extent that Lender’s
out-of-pocket costs then exceed the amount so deposited by Borrower with Lender,
then Lender is authorized to reimburse itself for the same from the Initial
Disbursement.

        3.4   Conditions Precedent to Closing Date.  Prior to the Closing Date
and the concurrent funding of the Initial Disbursement, and as conditions
precedent thereto, Lender shall have received (each executed, acknowledged
and(or) certified by the applicable parties thereto, where required as the case
may be) and Lender, in its sole discretion, shall have approved the content of
the following documentation:

                 3.4.1   This Agreement.

                 3.4.2   The Note.

14



--------------------------------------------------------------------------------



 



                 3.4.3   The Deed of Trust.

                 3.4.4   The Assignment of Leases.

                 3.4.5   The Environmental Indemnity.

                 3.4.6   The Environmental Indemnity - Borrower.

                 3.4.7   The Guaranty.

                 3.4.8   The Completion Guaranty.

                 3.4.9   The Security Agreement.

                 3.4.10   The Assignment of Construction Contract.

                 3.4.11   The Assignment of Development, Construction and
Property Management Agreement.

                 3.4.12   The General Contractor Warranty, Agreement and Consent
to Assignment.

                 3.4.13   The Manager Warranty, Agreement and Consent to
Assignment.

                 3.4.14   The Assignment of Permits and Deposits.

                 3.4.15   The Assignment of Plans and Specifications.

                 3.4.16   The Subordination and Standstill Agreement.

                 3.4.17   The Post-Closing Agreement.

                 3.4.18   The Disclosure Re Hazard Insurance Coverage.

                 3.4.19   The Pardee Homes Letter.

                 3.4.20   Attornment Agreement (Purchase Agreement).

                 3.4.21   Collateral Assignment (Deed of Trust).

                 3.4.22   Collateral Assignment (Purchase Agreement).

                 3.4.23   Estoppel Certificate (Peony - Parcel A Lease).

                 3.4.24   Estoppel Certificate (Borrower - Development
Agreement).

                 3.4.25   Estoppel Certificate (Neurocrine International -
Parcel B Lease).

                 3.4.26   Estoppel Certificate (Neurocrine - Parcel A Lease).

15



--------------------------------------------------------------------------------



 



                 3.4.27   Estoppel Certificate (Neurocrine - Purchase
Agreement).

                 3.4.28   Estoppel Certificate (Pardee - Parcel B Lease).

                 3.4.29   Estoppel Certificate (Pardee - Purchase Agreement).

                 3.4.30   Estoppel Certificate (Peony - Parcel B Sublease) With
Landlord Consent.

                 3.4.31   Estoppel Certificate (Peony - Development Agreement).

                 3.4.32   Leasehold Deed of Trust, Security Agreement and
Fixture Filing.

                 3.4.33   Leasehold Assignment of Rents and Leases.

                 3.4.34   Subleasehold Deed of Trust, Security Agreement and
Fixture Filing.

                 3.4.35   Subleasehold Assignment of Rents and Leases.

                 3.4.36   Subordination Agreement (Development Agreement).

                 3.4.37   Subordination Agreement (Parcel A Lease).

                 3.4.38   Subordination Agreement (Call and Put Option
Agreement).

                 3.4.39   A set of the Plans.

                 3.4.40   Original insurance certificates satisfactory to Lender
for the insurance required by Article 10. Original insurance policies for said
insurance shall be provided by Borrower to Lender within ninety (90) days of the
Closing Date.

                 3.4.41   A current ALTA survey of the Property, including
dimensions, delineations and locations of all easements thereon, satisfactory to
Title Insurer.

                 3.4.42   As applicable to Borrower and Guarantor, an opinion
from Borrower’s and Guarantor’s counsel addressing the matters set forth in
Paragraphs 6.2 through 6.10 of this Agreement and such other matters as may be
required by Lender.

                 3.4.43   Letters from local utility companies or applicable
Governmental Authorities (or other evidence satisfactory to Lender in its sole
discretion) stating that electric, gas, sewer, water, telephone and other
utility services and facilities necessary for the development of the Land will
be available to the Land upon Completion of the Improvements.

                 3.4.44   A soils investigation report from a soils engineer
acceptable to Lender.

16



--------------------------------------------------------------------------------



 



                 3.4.45   An environmental site assessment of the Land from an
environmental or hazardous materials consultant acceptable to Lender and
reviewed by Lender’s environmental risk management staff.

                 3.4.46   An appraisal of the Property from an appraiser
acceptable to Lender documenting a minimum value for the Property upon
Completion of not less than $67,000,000.

                 3.4.47   Evidence satisfactory to Lender, including without
limitation an independent cost review of the same undertaken at Borrower’s
expense, that the Cost Breakdown accurately reflects all costs associated with
the Improvements and that the Loan will be no greater than the lesser of: (a)
$60,600,000; or (b) ninety percent (90%) of the Project Costs.

                 3.4.48   Certified copies of Borrower’s, Peony’s and
Guarantor’s Organizational Documents, evidence satisfactory to Lender that
Borrower and Guarantor have been duly organized and are validly existing, and
borrowing authorizations and(or) resolutions as specified by Lender.

                 3.4.49   All zoning and land use approvals, building permits,
construction licenses and all other approvals required to undertake and complete
construction of the Improvements and the occupancy thereof by Guarantor in
accordance with the Plans, Construction Schedule and Cost Breakdown, excluding
any building permits that are not required for any stage of construction that is
underway.

                 3.4.50   The license, financial statements and resume of
General Contractor.

                 3.4.51   Copies of Borrower’s contracts with General
Contractor.

                 3.4.52   The 2002 Federal tax return of each of Borrower and
Guarantor.

        In addition, on or prior to the Closing Date and the concurrent funding
of the Initial Disbursement, and as a condition precedent thereto, Title Insurer
shall have issued or committed to issue the Title Policy.

        3.5   Undisbursed Loan Account.  Upon the Closing Date, Lender is
authorized to create the Undisbursed Loan Account, from which Lender shall
disburse the Loan proceeds at the time, in the manner and subject to the
limitations set forth in this Agreement. Interest shall accrue on such Loan
proceeds at the rate specified in the Note with respect to each Disbursement
from and after the date on which such Disbursement is made. Until disbursed,
Loan proceeds shall neither bear nor earn interest. All Loan proceeds shall be
evidenced by the Note, and shall be secured by the Deed of Trust and other
applicable Loan Documents.

17



--------------------------------------------------------------------------------



 



         3.6   Term of Loan.  The Loan shall mature, and all amounts due from
Borrower to Lender shall be due and payable in full on or before: (a) the
Initial Maturity Date, if the Extension Option is not validly exercised; or (b)
the First Extended Maturity Date, if the Extension Option is validly exercised.
Borrower acknowledges and agrees that subject to its valid exercise of its
Extension Option pursuant to Paragraph 3.7 below, Borrower is and shall be
solely responsible for arranging funds necessary to pay Lender in full on or
before: (a) the Initial Maturity Date, if the Extension Option is not validly
exercised; or (b) the First Extended Maturity Date, if the Extension Option is
validly exercised.

         3.7   Extension Option.  Borrower shall have the right to exercise its
Extension Option at its sole option, but subject to the satisfaction or waiver
of each of the following conditions precedent, which are solely for the benefit
of, and may be waived solely by, Lender:

                 3.7.1   Borrower shall exercise the Extension Option, if at
all, by delivery of the Extension Notice to Lender no later than thirty (30)
days prior to the Initial Maturity Date.

                 3.7.2   Borrower shall pay the Extension Fee to Lender
concurrently with delivery of the Extension Notice. The Extension Fee shall be
fully earned by Lender for its commitment to extend the Loan and shall not be
applicable to principal or interest outstanding under the Loan.

                 3.7.3   No uncured Event of Default shall have occurred on or
before the date of the Extension Notice and no event or circumstance shall exist
as of the date of the Extension Notice which with notice, passage of time or
both would constitute an Event of Default.

                 3.7.4   No material adverse change shall have occurred in the
financial condition of the Borrower or the Guarantor, as determined in the sole
and absolute discretion of Lender.

                 3.7.5   Title Insurer shall have issued, at Borrower’s sole
cost and expense, such endorsements as are satisfactory to Lender in its sole
discretion to insure the continuing validity and first priority of the lien of
the Deed of Trust.

                 3.7.6   Borrower shall have paid all costs and expenses
incurred by Lender, including without limitation any attorneys’ and appraisers’
fees, in connection with the Borrower’s exercise of the Extension Option,
whether or not the term of the Loan is in fact extended beyond the Initial
Maturity Date.

        3.8   Disbursements After Initial Maturity Date.  There shall be no
further disbursements under the Loan after the Initial Maturity Date.

ARTICLE 4 - CONDITIONS PRECEDENT TO DISBURSEMENTS

        4.1   General Conditions Applicable to All Disbursements.  Lender shall
not be obligated to make any Disbursement, or take any other action under the
Loan Documents, unless and until all of the following conditions precedent are
satisfied at the time of the proposed action:

18



--------------------------------------------------------------------------------



 



                 4.1.1   All of the conditions precedent set forth in Paragraph
3.4 hereto have been satisfied.

                 4.1.2   Recordation shall have taken place.

                 4.1.3   On or before the Initial Disbursement, Peony shall have
delivered to Lender a UCC-1 Financing Statement; Lender shall thereafter cause
the same to be filed with the Secretary of State for the State of Delaware.

                 4.1.4   For Disbursements after the Title Transfer Date,
Borrower shall have delivered to Lender a UCC-1 Financing Statement; Lender
shall thereafter cause the same to be filed with the Secretary of State for the
State of California.

                 4.1.5   There shall exist no uncured Event of Default or any
event, omission or failure of a condition which would constitute an Event of
Default after notice or the lapse of time or both.

                 4.1.6   All representations and warranties of Borrower made in
this Agreement or in any of the other Loan Documents shall be true and correct
in all material respects as of the date of the proposed action with the same
effect as if made on such date.

                 4.1.7   Except for the Initial Disbursement and any Subsequent
Disbursements of Interest Reserve Amount only, the aggregate amount of the
Undisbursed Loan and the amount in the Borrower’s Funds Account as of the date
of the proposed action shall be not less than the amount which Lender then
determines to be required to pay for all Remaining Costs.

                 4.1.8   Borrower shall have delivered to Lender all funds,
documents, instruments, policies, evidence of satisfaction of conditions and
other materials required by Lender under the provisions and conditions of this
Agreement or any of the other Loan Documents.

                 4.1.9   As applicable, requirements for Disbursement set forth
in the Disbursement Schedule shall have been satisfied.

                 4.1.10   As applicable, requirements for Disbursement set forth
elsewhere in this Agreement shall have been satisfied.

                4.1.11   There shall have been no material adverse change in the
financial condition of Borrower, Guarantor or the condition of the Property, or
the ability of Borrower to complete the Project in accordance with the Plans and
the Loan Documents.

19



--------------------------------------------------------------------------------



 



                4.1.12   Neither the Property, nor any part thereof, shall have
suffered any casualty (with a cost of repair and(or) replacement, net of any
reasonably expected insurance proceeds, equal to or greater than $3,000,000) or
be subject to any existing condemnation or taking by eminent domain proceeding
or otherwise which would have a material adverse effect on the Property.

                4.1.13   There shall be no pending or threatened litigation,
arbitration, or investigation against Borrower, or involving the Property, which
has not been previously disclosed to Lender and approved by Lender in writing.

                4.1.14   The Property, Borrower and Guarantor shall be in
compliance with all zoning, building, Environmental Laws and the laws,
ordinances, rules, regulations, decisions and other requirements of any
Governmental Authority, except where the failure to do so would not have a
material adverse effect on the Borrower, the Guarantor or the Property.

                 4.1.15   There shall be no Hazardous Substance Activity, except
as fully disclosed to and approved by Lender in its sole discretion.

        4.2   Initial Disbursement.  Lender shall fund the Initial Disbursement,
when the conditions precedent set forth in Paragraph 4.1 have been satisfied.

        4.3   Subsequent Disbursements.  Prior to each Subsequent Disbursement,
and as conditions precedent thereto:

                 4.3.1   All conditions precedent set forth in Paragraphs 3.4
and 4.1 shall have been satisfied.

                 4.3.2   If required by Lender, Title Insurer shall have agreed
to issue an endorsement to the Title Policy insuring Lender that: (a) since the
previous disbursement by Lender or issuance of insurance related thereto, there
has been no change in the condition of title except as may be provided by this
Agreement or as may be consented to in writing by Lender; (b) there are no
intervening liens or encumbrances which may then or thereafter take priority
over the Disbursement to be made; and (c) there are no survey exceptions not
theretofore approved by Lender. Lender hereby acknowledges and approves that
some of the Improvements will be constructed on two separate lots.

                 4.3.3   Prior to the first Subsequent Disbursement for any
purpose other than the Interest Reserve Amount, Borrower shall have deposited
with Lender, as Borrower’s Funds, cash or collateral satisfactory to Lender, in
the amount estimated by Lender to be necessary to pay for all Remaining Costs,
to the extent that the aggregate amount of the Undisbursed Loan and the amount
in the Borrower’s Funds Account is insufficient therefor, in Lender’s reasonable
judgment.

                 4.3.4   Prior to the first Subsequent Disbursement, Borrower
shall have provided to Lender an executed copy of the architect’s contract for
services in a form reasonably approved by Lender, together with an Assignment of
Architect Contract and an Architect Warranty, Agreement and Consent to
Assignment.

20



--------------------------------------------------------------------------------



 



                 4.3.5   Lender shall have satisfied itself that the
Improvements with respect to which the Disbursement has been requested have been
constructed substantially in accordance with the Plans.

                 4.3.6   Either Lender shall have received unconditional lien
releases in accordance with California law from the General Contractor and from
each other contractor, subcontractor and supplier of materials and services with
respect to whom any previous Disbursement has been made by Lender, confirming
each such Person’s receipt of its proper share of each such previous
Disbursement and its waiver of any further claim to the extent thereof, or the
aggregate value of unconditional lien releases outstanding (the amount paid to
each subcontractor or material supplier for whom an unconditional lien release
is outstanding since the date of the last such lien release) is less than fifty
percent (50%) of the aggregate retainage under the Construction Contract;
provided, however, in lieu of any such unconditional lien release, Borrower may
provide to Lender a bond that is reasonably acceptable to Lender in form and
amount.

                 4.3.7   Borrower shall acquire the Property from Peony on or
before the Title Transfer Date (time being of the essence with respect thereto),
and any failure to satisfy such obligation shall constitute an Event of Default
under this Agreement. Borrower’s acquisition of the Property shall require
Borrower to satisfy the following provisions: (a) Borrower shall pay Lender all
out-of-pocket costs and expenses incurred by Lender in connection with the
acquisition transaction and the assignment and assumption transaction,
including, without limitation, the cost of any title insurance policies and(or)
title insurance endorsements required by Lender; (b) Borrower, Peony and(or)
Guarantor shall execute and(or) deliver such documents and agreements as Lender
shall reasonably require in connection with the acquisition transaction and the
assignment and assumption transaction, including, without limitation, an
assumption agreement, financing statements, and new or reaffirmed guaranties or
indemnities, all in form and substance satisfactory to Lender in Lender’s sole
discretion; (c) Borrower shall deliver to Lender a UCC-1 Financing Statement to
be filed with the Secretary of State for the State of California; (d) Borrower
shall assume Peony’s obligations under the Deed of Trust; (e) Borrower shall
deliver fully-executed assignments to Lender of all of its rights and interests
in and to the Construction Contract and the Architect Contract; (f) Guarantor,
as tenant, and Borrower, as landlord, shall execute the Property Lease and
deliver a complete and accurate copy of the same to Lender; (g) Borrower shall
deliver to Lender fully-executed copies of the Estoppel Certificate, the
Subordination, Non-Disturbance and Attornment Agreement and the Assignment of
Leases; (h) Borrower shall pay Lender all attorneys’ fees and costs incurred by
Lender in connection with the acquisition transaction and the assignment and
assumption transaction; (i) to the extent Peony has collaterally assigned to
Lender its rights to any collateral, Borrower shall confirm its ownership of
said collateral and execute such documentation required by Lender to
collaterally assign the collateral to Lender; (j) as applicable to Borrower and
Guarantor, an opinion from Borrower’s and Guarantor’s counsel addressing the
matters set forth in Paragraphs 6.2 through 6.10 of this Agreement and such
other matters as may be required by Lender; (k) Guarantor shall reaffirm its
obligations under the Guaranty, the Completion Guaranty, the Environmental
Indemnity and the Security Agreement; and (l) Borrower shall reaffirm its
representations and warranties under this Agreement.

21



--------------------------------------------------------------------------------



 



        4.4   Final Disbursement.  Prior to the Final Disbursement, and as
conditions precedent thereto:

                 4.4.1   All conditions precedent set forth in Paragraphs 4.1
through 4.3 shall have been satisfied.

                 4.4.2   Lender shall have received evidence satisfactory to it
that the Improvements have reached Completion.

                 4.4.3   Borrower shall have filed a notice of completion of the
Improvements necessary to establish the commencement of the shortest statutory
period for the filing of mechanics’ and materialmen’s liens.

                 4.4.4   Either Lender shall have received conditional lien
releases on final payment from the General Contractor and from each other
contractor, subcontractor and supplier of materials and services with respect to
whom any previous disbursement has been made or from whom any pre-lien notice
has been received, or the aggregate value of unconditional lien releases
outstanding (the amount paid to each subcontractor or material supplier for whom
an unconditional lien release is outstanding since the date of the last such
lien release) is less than fifty percent (50%) of the aggregate retainage under
the Construction Contract.

                 4.4.5   Such additional policies or endorsements shall have
been issued by Title Insurer as Lender may reasonably require, with a liability
limit of not less than the principal amount of the Note, and with coverage and
in form satisfactory to Lender, insuring Lender’s interest under the Deed of
Trust as a first lien on the Property, excepting only such matters as shall have
been approved in writing by Lender.

                 4.4.6   Lender shall have received and approved an executed
copy of the Property Lease.

        4.5   Stored Materials.  Lender shall have the right to specifically
approve or disapprove, in its absolute judgment, all Disbursements for Stored
Materials. For the purposes of this Section, “Stored Materials” shall mean
materials purchased or to be purchased by Borrower or the General Contractor or
any subcontractor at the date of a request for Disbursement but not yet
installed or incorporated into the Project. Without limiting Lender’s approval
rights as set forth above in this Section, Lender will not approve disbursements
for Stored Materials until Borrower supplies to Lender: (a) evidence
satisfactory to Lender that the Stored Materials are or shall be included in the
coverage of the insurance policies required by the Loan Documents;

22



--------------------------------------------------------------------------------



 



(b) evidence satisfactory to Lender from the seller or fabricator of the Stored
Materials certifying that upon payment, ownership thereof will vest in Borrower
free of any liens or claims of third parties; and (c) (i) evidence satisfactory
to Lender that the Stored Materials are or shall be satisfactorily stored on the
Project to protect against theft or damage, or (ii) if the Stored Materials are
not stored or shall not be stored on the Project, then (A) evidence satisfactory
to Lender that the Stored Materials are or shall be stored in a bonded warehouse
or storage yard approved by Lender, and that the warehouse yard has been
notified that Lender has a security interest in the subject Stored Materials,
and (B) Lender shall have or will have received from Borrower the original
warehouse receipt. With Lender’s prior written approval, which approval shall
not be unreasonably withheld, Stored Materials for which funds have been
disbursed by Lender hereunder may be stored in the yard or warehouse of the
seller or fabricator, subject to satisfaction of conditions (a) and (b) in this
Paragraph 4.5, and provided further that Lender receives satisfactory evidence
that the Stored Materials are protected against theft and damage and have been
suitably identified as belonging to Borrower for use in the Project, and that
such seller has been notified of the security interest of Lender therein.

ARTICLE 5 - OTHER DISBURSEMENT PROVISIONS

         5.1   Use of Proceeds.  All Loan proceeds and Borrower’s Funds shall be
disbursed as provided in this Agreement and used only for payment of the costs
of construction of the Improvements in accordance with the Plans and for other
purposes specified in the Loan Documents.

         5.2   Manner of Disbursement.  Disbursements shall be made by Lender in
accordance with the applicable provisions of the Disbursement Schedule. The
Disbursements shall be made to the General Contractor or other Persons who have
actually supplied labor, material or services in connection with or incident to
the construction of the Improvements (including Lender), or to such other
accounts as may have been approved in writing by Lender, at Lender’s option;
provided, however, that Disbursements shall be made directly by Lender to
Borrower for those items that have been previously paid for by Borrower or its
Affiliates and for Borrower’s overhead and administration.

        5.3    Disbursement Limitations.  Notwithstanding any other provision in
this Agreement to the contrary:

                 5.3.1   Lender shall not be required to disburse, for any line
item shown on the Cost Breakdown, any amount in excess of the scheduled amount
for such line item.

                 5.3.2   Lender shall not be required to disburse any amount
that, in its judgment, will reduce the aggregate amount of the Undisbursed Loan
and the amount in Borrower’s Funds Account to less than the amount needed to pay
for all Remaining Costs.

23



--------------------------------------------------------------------------------



 



ARTICLE 6 - BORROWER'S REPRESENTATIONS AND WARRANTIES

        6.1   Inducement to Lender.  As a material inducement to Lender to enter
into this Agreement and to make the Loan to Borrower, Borrower, and each
signatory who signs on its or their behalf hereby unconditionally represents and
warrants to Lender each of the matters set forth in this Article 6.

        6.2   Due Organization.  Borrower is duly organized, validly existing
and in good standing under the laws of the state of its organization, and is
qualified to do business and is in good standing in the state in which the Land
is located, with full power and authority to consummate the transaction
contemplated hereby.

        6.3   Borrower’s Powers.  Borrower has full power and authority to
execute and enter into this Agreement, the Note, and all of the other Loan
Documents, as applicable to it, to undertake and consummate the transactions
contemplated thereby, to pay, perform and observe all of the conditions,
covenants, agreements and obligations contained therein, and to acquire the
Property on or before the Title Transfer Date.

        6.4    Completion Guaranty.  The Completion Guaranty has been duly
authorized, executed and delivered by Guarantor.

        6.5    Guaranty.  The Guaranty has been duly authorized, executed and
delivered by Guarantor.

        6.6    Environmental Indemnity.  The Environmental Indemnity has been
duly authorized, executed and delivered by Guarantor.

        6.7    Security Agreement.  The Security Agreement has been duly
authorized, executed and delivered by Guarantor and Lender has a fully perfected
security interest in the collateral described in the Security Agreement.

        6.8   Litigation.  Except as may have been disclosed in a public filing
in writing on or before the date of this Agreement, there are no actions, suits
or proceedings pending, or to the best knowledge of Borrower threatened, against
or affecting Borrower, the Property, the collateral described in the Security
Agreement in which Lender has a fully perfected security interest, or involving
the validity or enforceability of the Deed of Trust, the priority of the lien
thereof, or the validity or enforceability of any of the other Loan Documents or
the Guaranty or the Completion Guaranty, at law or in equity, or before or by
any Governmental Authority. Except as may have been disclosed in a public filing
in writing on or before the date of this Agreement, there are no actions, suits
or proceedings pending, or to the best knowledge of Borrower threatened, against
Guarantor which would, if determined adversely to Guarantor, have a material
adverse effect on Guarantor or Guarantor’s ability to perform its obligations
under the Completion Guaranty or the Guaranty. To the best of its knowledge,
Borrower is not in default with respect to any order, writ, injunction, decree
or demand of any court or other Governmental Authority. To the extent any such
matters are contained in a public filing, Borrower shall be obligated to provide
Lender with written notice identifying the specific public filing and the
specific location within said public filing of any such matters within ten (10)
days after the public filling is made.

24



--------------------------------------------------------------------------------



 



        6.9   No Violation.  The consummation of the transaction contemplated by
this Agreement, and the payment and performance of all of the obligations set
forth in this Agreement, the Note, the Deed of Trust and the other Loan
Documents, will not result in any breach of, or constitute a default under, any
mortgage, deed of trust, lease, contract, loan or credit agreement, corporate
charter, bylaws, partnership agreement, trust agreement or other instrument to
which Borrower is a party or by which Borrower or the Property may be bound or
affected.

        6.10   Binding Obligations.  This Agreement, the Note, the Deed of
Trust, the other Loan Documents, the Guaranty, the Completion Guaranty and the
Property Lease (which Lender shall permit as the only approved lease for the
Property) each constitutes a legal and binding obligation of, and is valid and
enforceable against, each party thereto other than Lender, in accordance with
the terms thereof, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or other similar
laws affecting the enforcement of creditors’ rights or by the effect of general
equitable principles.

        6.11   No Default.  There is no default on the part of Borrower under
this Agreement, the Note, the Deed of Trust, or any of the other Loan Documents
or under the Property Lease, and, to Borrower’s knowledge, no event has occurred
and is continuing which with notice or the lapse of time or both would
constitute a default thereunder.

        6.12   Financial Statements.  All Financial Statements delivered to
Lender are true and correct in all material respects, have been prepared in
accordance with generally accepted accounting principles consistently applied
unless otherwise noted therein, and fairly present the respective financial
conditions of Borrower and Guarantor and the subjects thereof as of their
respective dates. No materially adverse change has occurred in the financial
conditions reflected in the Financial Statements, and no additional borrowings
have been made by Borrower, other than borrowings approved by Lender, since the
Financial Statements’ respective dates, and as otherwise expressly permitted
under the Loan Documents.

        6.13   Title to Land.  Until Borrower acquires title to Parcel A, Peony,
and thereafter Borrower, is the sole legal and beneficial owner of Parcel A,
free and clear of all claims, liens and encumbrances other than Permitted
Encumbrances.

        6.14   Title to Personal Property.  Other than the collateral under the
Security Agreement, all Personal Property granted as security for the Note under
the Deed of Trust is vested solely in Peony until Borrower acquires title to the
Personal Property, and thereafter in Borrower, free and clear of all claims,
liens and encumbrances, other than Permitted Encumbrances, and the security
interest of Lender in the Personal Property is a first lien thereon.

        6.15   Plans.  Peony or Borrower has all rights in and to the Plans
necessary to use the same for construction of the Improvements. The Plans are
satisfactory to Peony and Borrower and General Contractor, and have been
approved by Peony, Borrower, Guarantor and the beneficiaries of any applicable
Title Restrictions. There are no structural defects in the Improvements as shown
in the Plans, and no violation of any Governmental Requirement exists with
respect thereto, except any structural defect or violation that would not have a
material adverse effect.

25



--------------------------------------------------------------------------------



 



        6.16   Permits.  Until Borrower acquires title to the Land, Peony or
Borrower, and thereafter Borrower, has: (a) received all requisite building
permits and approvals from all applicable Governmental Authorities related to
the work being performed as of the Closing Date, (b) filed or recorded all
subdivision maps, plats and other instruments required in connection therewith,
and (c) complied with all other Governmental Requirements related thereto except
where the failure to do so would not reasonably be expected to have a material
adverse effect. Once the Plans have been finalized as set forth herein, Peony
and thereafter Borrower shall obtain all requisite building permits and
approvals from all applicable Governmental Authorities relating to the Plans.

        6.17   Utilities.  All utility services, including, without limitation,
gas, electric, water, storm and sanitary sewer and telephone facilities,
necessary for the construction of the Improvements and the operation thereof for
their intended purposes are available at or within the boundaries of the Land.

        6.18   Roads.  All roads necessary for the full utilization of the
Improvements for their intended purposes have been completed.

        6.19   Proper Subdivision.  The Land consists of Parcel A and Parcel B.
The Land is currently taxed separately without regard to any other real
property. The Land may currently be mortgaged, conveyed and otherwise dealt with
as a separate legal lot or parcel.

        6.20   Compliance.  The construction, use and occupancy of the Property
comply in full with all Governmental Requirements and Title Restrictions except
where the failure to do so would not reasonably be expected to have a material
adverse effect. Neither the zoning nor any other right to construct or use the
Improvements is to any extent dependent upon or related to any real property
other than the Land. All approvals, licenses, permits, certifications, filings
and other actions normally accepted as proof of compliance with all Governmental
Requirements by prudent lending institutions that make investments secured by
real property in the general area of the Land, to the extent available as of the
date of this Agreement, have been duly given or taken.

        6.21   No Prior Liens or Claims.  The Deed of Trust is a valid first
lien on the Project, subject only to the Permitted Encumbrances. Borrower and
Guarantor shall be solely responsible for any indemnity agreements or other
arrangements relating to mechanics’ liens and similar claims that may be
required by Title Insurer as a condition to issuance of the Title Policy.

26



--------------------------------------------------------------------------------



 



        6.22   Adequacy of Loan.  The aggregate amount of all Loan proceeds and
any Borrower’s Funds heretofore delivered to Lender is sufficient to pay all
costs of construction of the Improvements in accordance with the Plans and all
Remaining Costs related thereto, except as has been specifically disclosed to
and approved in writing by Lender.

        6.23   Other Financing.  Borrower has not received other financing for
either the acquisition of the Land or the construction of the Improvements,
except as has been specifically disclosed to and approved by Lender in writing,
or is going to be paid off, prior to or concurrent with Recordation.

        6.24   Taxes.  Borrower has filed all required federal, state, county
and city tax returns and has paid all taxes that are required to be paid under
Paragraph 9.3. Borrower knows of no basis for any material additional
assessments against it in respect of such taxes.

        6.25   Broker’s Fees.  Borrower has not dealt with any Person who is or
may be entitled to any brokerage commission, finder’s fee, loan commission or
other sum in connection with signing and entering into this Agreement, the
consummation of the transaction contemplated hereby or the making of the Loan by
Lender to Borrower, and Borrower hereby agrees to indemnify, defend and hold
Lender harmless from and against any and all losses, costs, liabilities and
expenses, including attorneys’ fees, that Lender may suffer or sustain should
such representation or warranty prove to be inaccurate in whole or in part.

        6.26   Application of Disbursements.  All Loan proceeds and Borrower’s
Funds heretofore disbursed to Borrower pursuant to this Agreement, if any, have
been used only for payment of those items specified in the Disbursement request
for which the particular Disbursement was made. Except as permitted in Sections
5.2, Borrower has not applied any such Disbursement to pay or reimburse itself,
directly or indirectly, for any of Borrower’s Funds required to be deposited by
the terms of this Agreement, or for any other amounts paid by Borrower or any
other Person but not included in the Cost Breakdown.

        6.27   Accuracy.  All reports, documents, instruments, information and
forms of evidence delivered to Lender concerning the Loan or required by this
Agreement or any of the other Loan Documents are accurate, correct and
sufficiently complete to give Lender true and accurate knowledge of their
subject matter, and do not contain any untrue statement of a material fact or
omit any material fact necessary to make the same not materially misleading.

        6.28   Non-Foreign Entity.  Section 1445 of the Internal Revenue Code of
1986, as amended, provides a transferee of a United States real property
interest must withhold tax if the transferor is a foreign person. To inform
Lender that the withholding of tax will not be required in the event of the
disposition of the Property pursuant to the Deed of Trust, Borrower hereby
certifies, under penalty of perjury, that:

27



--------------------------------------------------------------------------------



 



(a) Borrower is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
regulations promulgated thereunder); (b) Borrower’s U.S. taxpayer identification
number is that set forth in Article 1 above; and (c) Borrower’s principal place
of business is at the address set forth in Article 1 above. Borrower understands
that this certification may be disclosed to the Internal Revenue Service by
Lender and that any false statement contained herein could be punishable by
fine, imprisonment, or both. Borrower agrees to execute such further
certificates in connection therewith, which shall also be signed under penalty
of perjury, as Lender shall reasonably require.

        6.29   Employee Plans.   Borrower neither maintains nor participates in
any pension, retirement, profit-sharing or similar employee benefit plan.

        6.30   Natural Hazard Zones and Wetlands.  Except as disclosed in
writing by Borrower to Lender prior to the execution hereof, no portion of any
of the Project is located in any of the following areas, as defined under
California law:

  (i) in an area designated as a “Dam Failure Inundation Area;”         (ii) in
an area designated as a “Special Flood Hazard Area;”         (iii) in an area
designated as a “High Fire Severity Zone;”         (iii) in an area designated
as a “High Fire Severity Zone;”         (iv) in an area designated as a
“Wildland Fire Area;”         (v) in an area designated as a “Earthquake Fault
Zone;”         (vi) in an area designated as a “Seismic Hazard Zone;” or        
(vii) in an area designated as a “Wetlands.”

        6.31   Nature of Representations and Warranties.  Borrower certifies to
Lender that all representations and warranties made in this Agreement and all
other Loan Documents are true and correct in all material respects and do not
contain any untrue statement of a material fact or omit any material fact
necessary to make such representations and warranties not materially misleading.
Any such representations and warranties shall remain true and correct in all
material respects on the date of each request for a Disbursement and shall
survive so long as any of Borrower’s obligations under this Agreement have not
been satisfied or the Loan or any part thereof remains outstanding, and for any
applicable statute of limitations period thereafter. Each representation and
warranty made in this Agreement, in any other Loan Document, and in any other
document delivered to Lender by Borrower, Peony or Guarantor shall be deemed to
have been relied upon by Lender, notwithstanding any investigation, inspection
or inquiry theretofore or thereafter made by or on behalf of Lender, or any
disbursement made by Lender related thereto. The representations and warranties
contained in this Agreement which are made to the best knowledge of Borrower
have been made after commercially reasonable inquiry calculated to ascertain the
truth and accuracy of the subject matter of each such representation and
warranty.

28



--------------------------------------------------------------------------------



 



ARTICLE 7 - BORROWER’S CONSTRUCTION COVENANTS

        7.1   Commencement and Completion.  Borrower agrees to commence and
complete the construction of the Improvements as follows:

                 7.1.1   As of the Closing Date, Borrower shall have commenced
construction of the Improvements.

                 7.1.2   Borrower shall cause construction of the Improvements
to be prosecuted to Completion within the time frames in the Construction
Schedule, and to be completed on or before the Completion Date.

        7.2   Construction.  Borrower shall cause the Improvements to be
constructed in a good and workmanlike manner according to the Plans and the
recommendations of any soils or engineering report approved by Lender. In
constructing the Improvements, Borrower shall cause all applicable Governmental
Requirements and Title Restrictions to be complied with. If necessary, the Plans
shall be modified to comply with the Governmental Requirements and Title
Restrictions, subject to the provisions of the following Paragraph 7.3.

        7.3   Plans.  There shall be no material change, amendment or
modification of the Plans, the General Contract or any subcontract without the
prior written approval of Lender, which approval shall not be unreasonably
withheld, as follows:

                 7.3.1   A material change for purposes of this Paragraph shall
include, without limitation, any change that: (a) involves a cost of more than
the Change Order Amount, whether such change increases or decreases the total
cost of the Improvements; (b) together with costs associated with prior changes,
results in an increase in the total cost of changes of more than the Aggregate
Change Order Amount; (c) materially changes the square footage of the
Improvements; (d) constitutes a material change in the building material,
equipment specifications, architectural or structural design, value or character
of any of the Improvements; (e) would affect the structural integrity, quality
or overall efficiency of the Improvements, its operating or utility systems; (f)
requires the approval of any Person other than the parties to the General
Contract or subcontract or Lender; or (g) might adversely affect the value of
Lender’s security for the Loan. Notwithstanding the foregoing, it is
acknowledged by the parties hereto that the Plans are still being prepared as of
the Closing Date, and that once the Plans for the shell and the tenant
improvements have been completed, the same shall be subject to review and
approval by Lender, which approval shall not be unreasonably withheld, if such
Plans are a logical evolution of and consistent with the Plans as of the date
hereof.

29



--------------------------------------------------------------------------------



 



                 7.3.2   Requests for approval shall be submitted on a Change
Order form acceptable to Lender signed by Borrower and, if required by Lender,
the General Contractor, accompanied by working drawings and a written narrative
of the proposed change. Lender shall not be required to consider approval of any
change unless all other approvals that are required from other Persons have been
obtained. As conditions to its approval, (a) Lender may require satisfactory
evidence of the cost and of the time necessary to complete the proposed change,
and (b) to the extent Lender determines that the proposed change may result in
any increased cost, Lender may make written demand upon Borrower to deliver the
amount of the increased costs to Lender as Borrower’s Funds for deposit into the
Borrower’s Funds Account. Lender is under no duty to review or inform Borrower
of the quality or suitability of the Plans, the General Contract, any other
contract or subcontract or any changes thereto.

                 7.3.3   Borrower acknowledges that the process of obtaining the
information needed to put Lender in a position to approve a proposed change may
cause delays. Borrower consents to such delays and agrees to cooperate
diligently with Lender in gathering the information required by Lender with
respect to any such proposed change. All contracts hereinafter entered into by
Borrower, the General Contractor, and other contractors and subcontractors after
the date of this Agreement related to the Property shall contain covenants to
the same effect as the covenants made by Borrower in this Paragraph 7.3.3.
Lender agrees to review, and approve or disapprove, proposed changes in the
Plans and Change Orders on a reasonably diligent and timely basis.

        7.4   Cost Breakdown.  There shall be no change in the Cost Breakdown
without Lender’s prior written approval, which may be given or withheld at
Lender’s sole discretion. Without limiting the generality of the foregoing,
there shall be no re-allocation of amounts between line items without such prior
written approval. Requests for approval shall be submitted on a form acceptable
to Lender, signed by Borrower and accompanied by a written narrative of the
proposed change. As conditions to its approval, (a) Lender may require
satisfactory evidence of the reasons for the proposed change, and (b) to the
extent Lender determines that the proposed change may result in an increase in
any cost item, Lender may make written demand upon Borrower to deliver the
amount of the increased cost to Lender as Borrower’s Funds for deposit into the
Borrower’s Funds Account. On the Closing Date, a portion of the Project Costs
set forth in Cost Breakdown may be attributable to the cost of grading and other
site work on Parcel B (the “Parcel B Site Work”) that is unrelated to the
construction of the Improvements. If Borrower provides Lender with a revised
Cost Breakdown that excludes the costs of the Parcel B Site Work from the amount
of Project Costs set forth on such revised Cost Breakdown, the amount of Project
Costs is not reduced below $67,333,170, and Lender acting in its reasonable
discretion delivers approval of such revisions, then Lender should make
Disbursement to Borrower in an amount equal to the reduction in the amount of
Project Costs that is shown on such Cost Breakdown.

30



--------------------------------------------------------------------------------



 



        7.5   Construction Information.  Lender shall have the right to obtain
information regarding the construction of the Improvements, and to take action
with respect thereto, as follows:

                 7.5.1   From time to time, and within ten (10) days after
receipt from Lender of a request therefor, Borrower shall deliver to Lender: (a)
a List of Contractors, together with copies of each contract and subcontract
identified therein and all amendments thereto; (b) a Project Cost Schedule; (c)
a Construction Schedule; and (d) with respect to any item designated above which
has been previously delivered, such updates thereof as Lender may request.

                 7.5.2   Borrower expressly authorizes Lender to contact any
contractor, subcontractor or supplier of materials or services, and at all
reasonable times to enter the Land and inspect the Improvements and work of
construction, in order to verify information disclosed pursuant to this
Paragraph 7.5.2 or for any other purpose. All contracts hereinafter entered into
by Borrower, the General Contractor, and other contractors and subcontractors
after the date of this Agreement related to the Property shall require the
disclosure to Lender of information sufficient to make such verification.

                 7.5.3   Lender has approved General Contractor. Lender retains
the right to disapprove of any replacement General Contractor. Lender’s approval
of General Contractor shall not constitute a representation, warranty or
acknowledgment by Lender that General Contractor is in fact qualified.

        7.6   Inspections.  Borrower shall or Borrower shall cause Peony to
permit Lender to make inspections and to obtain other information related to the
Loan, the Land and the Improvements, as follows:

                 7.6.1   Lender shall have the right at all reasonable times to
enter upon the Land, to inspect the Improvements and all materials to be used in
the construction thereof, and to examine the Plans and all shop drawings which
are or may be kept at the construction site. Borrower shall cooperate with
Lender and shall cause the General Contractor and all other contractors,
subcontractors and suppliers of materials or services to cooperate with Lender
toward that end.

                 7.6.2   Lender shall have the right at all reasonable times to
examine, copy and make extracts of the books, records, accounting data and other
documents of Borrower, the General Contractor, and all other contractors,
subcontractors and suppliers of materials or services in connection with the
work of constructing the improvements, including, without limitation, all
permits, licenses, consents and approvals related thereto; provided, however,
Lender shall have such right only to the extent the General Contractor or the
respective subcontractor or supplier is paid on a time and materials basis. To
the extent within Borrower’s control, such books, records, accounting data and
other documents shall be made available to Lender promptly upon written demand
therefor. All contracts hereinafter entered into by Borrower, the General
Contractor, and other contractors and subcontractors after the date of this
Agreement relating to the construction of the Improvements shall require
agreement to the foregoing inspection rights; provided, however, Lender shall
have such right only to the extent the General Contractor or the respective
subcontractor or supplier is paid on a time and materials basis.

31



--------------------------------------------------------------------------------



 



                 7.6.3   Without in any way limiting the generality of the
foregoing, Lender may require an inspection of the Property by any Inspection
Agent: (a) prior to each Disbursement; (b) at least once each month during the
course of construction, whether or not any Disbursement is to be made for that
month; (c) upon Completion of construction of the Improvements; and (d) at least
annually thereafter so long as any of Borrower’s obligations under this
Agreement have not been satisfied or the Loan or any part thereof remains
outstanding, and for any applicable statute of limitations period thereafter.
Borrower shall pay the Inspection Agent’s standard fee for its inspections,
other than inspections occurring after payment of the Loan in full, reserving to
Lender, however, all rights under the Environmental Indemnity, the Environmental
Indemnity-Borrower, the Guaranty and the Completion Guaranty.

                 7.6.4   Lender is under no duty to supervise or to inspect the
work of construction or any books, records, accounting data or other documents.
Lender’s failure to inspect, discover or disclose any information available to
Lender in connection with any such inspection shall not constitute a waiver of
any of Lender’s rights under this Agreement. Lender’s inspection not followed by
notice of an Event of Default shall not constitute a waiver of any Event of
Default then existing. Any such inspection by Lender shall be for the sole
purpose of protecting the security of Lender, and shall in no way be construed
as a representation, warranty or acknowledgment by Lender that there has been or
will be compliance with the Plans or that the construction is or will be free
from faulty materials or workmanship.

        7.7    Approved Contracts Only.  Borrower shall not sign or enter into
any contract or become a party to any arrangement for the performance of work on
the Land except as may be approved by Lender or with respect to which Lender has
waived the requirement for approval. Unless and until Lender so informs Borrower
to the contrary, the approval requirement shall be deemed waived for any
contracts of less than $500,000 in the aggregate.

        7.8   No Conditional Sales.  Borrower shall not install any personal
property, materials, equipment or fixtures subject to any security agreement or
other contract wherein the right is reserved to any Person to remove or
repossess any such personal property, material, equipment or fixtures, or
whereby title to the same is not completely vested in Borrower at the time of
installation, without Lender’s written consent; provided, however, Borrower
shall not be required to obtain Lender’s consent for the acquisition or the
installation of laboratory equipment on the Property so long as Loan proceeds
are not utilized for said equipment; provided, further, this Section 7.8 shall
not apply to furniture, trade fixtures or equipment that are owned by or leased
to Guarantor.

        7.9   Liens and Stop Notices.  If any claim of lien is recorded which
affects the Property (other than a Permitted Encumbrance) or a stop notice is
served upon Lender which affects the Loan or Borrower’s Funds, Borrower shall,
or Borrower shall cause Peony to, within thirty (30) days after such recording
or service: (a) pay and discharge the same; (b) effect the release thereof by
recording or delivering to Lender a surety bond in form and amount satisfactory
to Lender; or

32



--------------------------------------------------------------------------------



 



(c) provide Lender with other assurance which Lender, in its sole discretion,
deems to be satisfactory for the payment of such lien or stop notice and for the
full and continuous protection of Lender from the effect thereof. If Borrower
fails to remove any lien on the Improvements or bonded stop notice against the
Loan or Borrower’s Funds, and fails to provide satisfactory security in lieu of
removal of such lien or stop notice as provided in “(b)” above and fails to
provide Lender with the assurances as provided in “(c)” above, Lender may pay
such lien or stop notice, or may contest the validity thereof, paying all costs
and expenses of contesting the same, including attorneys’ fees, and may debit
Borrower’s Funds or the Undisbursed Loan Account, as applicable, for all
payments made and costs and expenses incurred by Lender in doing so.

        7.10   DeIay.  Borrower shall promptly notify Lender in writing of any
event causing material delay or interruption of the construction or its timely
completion. The notice shall specify the particular work delayed, and the cause
and period of each delay.

        7.11   Surveys.  At Lender’s request, Borrower shall deliver to Lender:
(a) a perimeter survey of the Land; (b) upon completion of the foundations for
the Improvements, a survey showing the location of the Improvements on the Land
and showing that the Improvements are located entirely within the Land and do
not encroach upon any easement or breach or violate any Governmental
Requirements or Title Restrictions; and (c) upon Completion of the Improvements,
an “as-built” survey acceptable to Title Insurer as an ALTA survey. All such
surveys shall be made and certified by a licensed engineer or surveyor.

        7.12   Correction of Defects.  If in Lender’s opinion any work is not in
substantial conformance with the Plans or is otherwise defective or
unsatisfactory to Lender, Lender shall have the right to stop such
non-conforming work and any other work that may be affected thereby and order
its replacement, whether or not such non-conforming work has theretofore been
incorporated into the Improvements. Failure within thirty (30) days from the
date Lender notifies Borrower of such non-conforming work to diligently endeavor
to correct, or cause the respective contractor to correct, non-conforming work
shall constitute an Event of Default under this Agreement. The advance of any
Loan proceeds or Borrower’s Funds shall not constitute a waiver of Lender’s
right to require compliance with this covenant.

        7.13   Construction Responsibilities.  Borrower shall be solely
responsible for all aspects of Borrower’s business and conduct in connection
with the Property, including, but not limited to, the quality and suitability of
the Plans, their compliance with all Governmental Requirements and Title
Restrictions, the supervision of the work of construction, the qualifications,
financial condition and performance of all architects, engineers, contractors,
subcontractors, suppliers, consultants and property managers, the accuracy of
all applications for payment, and the proper application of all Disbursements.
Lender is not obligated to supervise, inspect or inform Borrower or any third
party of any aspect of the construction of the Improvements or any other matter
referred to above. Any inspection or review by Lender is to determine whether
Borrower is properly discharging its obligations to Lender and may not be relied
upon by Borrower or any third party. Lender owes no duty of care to Borrower or
any third party to protect against, or to inform Borrower or any third party of,
any negligent, faulty, inadequate or defective design or construction of the
Improvements.

33



--------------------------------------------------------------------------------



 



ARTICLE 8 - HAZARDOUS SUBSTANCES

        8.1   Borrower’s Representation and Warranty.  Before signing this
Agreement, Borrower researched and inquired into the previous uses and ownership
of the Land. Based on that due diligence, Borrower represents and warrants that
no Hazardous Substances have been discharged, disposed of or released or
otherwise exists in, on, under or to the Land, except as Borrower has disclosed
to Lender in writing as Exhibit “L” attached hereto and incorporated herein by
this reference.

        8.2   Borrower’s Indemnity. Borrower shall indemnify, hold harmless,
protect and defend Lender and its directors, officers, employees, partners,
attorneys, agents, participants, successors and assigns, and each of them, from
and against any and all Environmental Losses.

        8.3   Compliance With Environmental Laws.  Borrower has complied, and
shall comply and cause all occupants of the Land and the Improvements to comply,
with all Environmental Laws which apply or pertain to the Land, the Improvements
or the uses thereon or therein by Borrower or any tenant or other occupant.
Borrower acknowledges that Hazardous Substances may permanently and materially
impair the value and use of real property and that breach of this covenant
constitutes willful misconduct and intentional waste of the Land.

        8.4   Notices to Lender.  Borrower shall give immediate written notice
to Lender of: (a) any proceeding, inquiry, notice or other communication by or
from any Governmental Authority, including, but not limited to, the California
State Department of Health Services and the Environmental Protection Agency,
regarding the presence, release, discharge or existence of any Hazardous
Substance on, under or about the Land or any migration thereof from or to the
Property or any actual or alleged violation of any Environmental Laws; (b) all
claims made or threatened against Borrower or the Property relating to any
damage, liability, potential liability, loss or injury resulting from or
pertaining to any Hazardous Substance Activity or violation of any Environmental
Laws; (c) Borrower’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of the Land that could cause the Land or
the Improvements or any part thereof to be subject to any restrictions on
ownership, occupancy, transferability or use, or subject the owner or any person
having any interest in the Property to any liability, penalty or disability
under any Environmental Law, including, but not limited to, any that could cause
the Land or any part thereof to be classified as “border-zone property” under
the provisions of California Health & Safety Code §§ 25220, et seq. or any
regulation thereunder or in connection therewith; and (d) Borrower’s receipt of
any notice or discovery of any information regarding any actual, alleged or
potential use, manufacture, production, storage, spillage, seepage, release,
discharge, disposal or any other presence or existence of any Hazardous
Substances

34



--------------------------------------------------------------------------------



 



on, under or about the Property (except as permitted under Paragraph 8.7), or
any violation of any Environmental Laws pertaining to Borrower or the Land.
Immediately upon receipt of any of the following, Borrower shall deliver copies
to Lender: any and all orders, notices, permits, applications, reports and other
communications, documents and instruments pertaining to any Hazardous Substance
Activity or the violation of any Environmental Laws pertaining to Borrower or
the Property. Lender shall have the right, but not the obligation, to join and
participate in as a party if it so elects, any legal proceedings or actions in
connection with the Property involving any Hazardous Substance Activity or any
Environmental Laws, and Borrower shall reimburse Lender upon demand for all of
Lender’s costs and expenses in connection therewith, including attorneys’ fees.

        8.5   Site Visits, Observations and Testing.  Lender and its agents and
representatives shall have the right at any reasonable time to enter and visit
the Property for the purposes of observing the Land, taking and removing soils
or groundwater samples, and conducting tests on any part of the Property. Lender
is under no duty, however, to visit or observe the Land or to conduct tests, and
any such acts by Lender shall be solely for the purpose of protecting Lender’s
security and preserving Lender’s rights under the Loan Documents. No site visit,
observation or testing by Lender shall result in a waiver of any default of
Borrower or impose any liability on Lender. In no event shall any site visit,
observation or testing by Lender be a representation that Hazardous Substances
are or are not present in, on or under the Property, or that there has been or
shall be compliance with any law, regulation or ordinance pertaining to
Hazardous Substances or any other applicable governmental law. Neither Borrower
nor any other party is entitled to rely on any site visit, observation or
testing by Lender. Lender owes no duty of care to protect Borrower or any other
party against, or to inform Borrower or any other party of, any Hazardous
Substances or any other adverse condition affecting the Property. Lender shall
not be obligated to disclose to Borrower or any other party any report or
findings made as the result of, or in connection with, any site visit,
observation or testing by Lender. In each instance, Lender shall give Borrower
reasonable notice before entering the Property. Lender shall make reasonable
efforts to avoid interfering with Borrower’s use of the Property in exercising
any rights provided in this Paragraph 8.5, and shall cooperate as reasonably
requested by Borrower to avoid delay in construction of the Improvements. To the
extent any such delay cannot be avoided, the Completion Date shall be extended
as Lender deems reasonably appropriate in view of all the circumstances.

        8.6   Clean-Up.  Borrower agrees, at its sole cost and expense and upon
the demand of Lender, to promptly take all actions to remediate the Property, as
validly required by any federal, state, or local government agency, which
remediation is necessitated from the presence upon or beneath the Property of
Hazardous Substances. Such actions shall include, but not be limited to, the
investigation of Hazardous Substances on, about, or under the Property, the
preparation of any feasibility studies, reports, or remedial plans, and the
performance of any cleanup, remediation, containment, operation, maintenance,
monitoring, or restoration work, whether on or off the Property, relating to
said Hazardous Substances. Borrower shall promptly provide to Lender copies of
all testing results and reports that are generated in connection with the above
activities. Promptly upon completion of such investigation and(or) remediation,
Borrower shall

35



--------------------------------------------------------------------------------



 



permanently seal, cap, or properly abandon all monitoring wells and test holes
to industrial standards in compliance with applicable federal, state, and local
laws and regulations, remove all associated equipment, and restore the Property
to the maximum extent possible, which shall include, without limitation, the
repair of any surface damage, including paving, caused by such investigation
and(or) remediation provided hereunder.

        8.7   Exception for Ordinary and Reasonable Use of Hazardous Substances
Permitted by Law.  Nothing in this Article shall preclude the use by Borrower or
General Contractor, subcontractors, tenants and agents from using materials that
may be classified Hazardous Substances, so long as such use is permitted by
applicable law and is of such types and in such quantities as is ordinary and
reasonable in the construction and operation of the Project.

ARTICLE 9 - BORROWER'S OTHER COVENANTS

        9.1   Deposit of Borrower’s Funds; Loan Balancing.  From time to time,
and within ten (10) days after receipt from Lender of written demand therefor,
Borrower shall deliver Borrower’s Funds to Lender for deposit into the
Borrower’s Funds Account, as and to the extent expressly required by this
Agreement. If Borrower’s Funds shall be located in the Borrower’s Funds Account
such amounts shall be disbursed before the disbursement of any Loan proceeds,
except as may otherwise be agreed by Lender in writing. If at any time in
Lender’s reasonable judgment, the Loan is out of a balance, Lender may make such
a demand upon Borrower and, within such ten (10) day period, Borrower shall
deliver to Lender as Borrower’s Funds an amount equal to the deficiency set
forth in the demand for deposit into the Borrower’s Funds Account. The Loan
shall be deemed “out of balance,” if either: (a) the amount required at that
time to complete and pay for the construction of the Improvements and the other
items contemplated by the Cost Breakdown (excluding the amount of interest
Lender estimates shall accrue on the Loan prior to the Initial Maturity Date) is
more than the Undisbursed Loan (except the Interest Reserve Amount) and the
amounts then on deposit in the Borrower’s Funds Account allocated for such
costs; or (b) the amount of interest Lender estimates to accrue on the Loan from
the time of calculation to the Initial Maturity Date is more than the
undisbursed Interest Reserve Amount. If Lender determines at any time that the
Loan is out of balance, then, in addition to all other rights and remedies of
Lender, Lender may decline to make further Disbursements under the Loan unless
and until Borrower has made the deposit set forth in this Paragraph.

        9.2   Maintain Records.  Borrower shall keep and maintain full and
accurate accounts and records of its operations according to generally accepted
accounting principles and practices for its type of business. Borrower shall
provide Lender with financial information for Borrower and Guarantor in a format
acceptable to Lender, at least quarterly, delivered within forty-five (45) days
of the end of each such quarter, or as otherwise required by Lender. All
financial statements of Borrower and Guarantor

36



--------------------------------------------------------------------------------



 



delivered annually shall be delivered within ninety (90) days of the end of each
such fiscal year. All financial statements of Borrower and Guarantor shall be
internally prepared on a consolidated basis and certified to Lender by the
senior management of Borrower. Borrower shall also provide to Lender, after
Completion of the Improvements, quarterly operating statements for the Property,
delivered within forty-five (45) days of the end of each such quarter. At the
request of Lender, Borrower shall deliver to Lender copies of all financial
information to be delivered to its members pursuant to the provisions and
conditions of Borrower’s operating agreement. So long as the Guarantor is
subject to the reporting provisions of the Exchange Act, the timely filing
(including all permissible extension periods provided under Rule 12b-25 under
the Exchange Act) on the Securities and Exchange Commission’s EDGAR system of
the Guarantor’s quarterly report on Form 10-Q for such period and annual report
on Form 10-K for such period will be deemed to satisfy all of the foregoing
requirements of this Paragraph.

        9.3   Taxes.  Borrower shall pay and discharge all lawful claims,
including taxes, assessments and governmental charges or levies, imposed upon
Borrower, Borrower’s income or profits and upon all properties belonging to
Borrower, before the date upon which penalties attach thereto; provided,
however, that Borrower shall not be required to pay any such tax, assessment,
charge or levy, the payment of which is being contested in good faith and by
proper proceedings as provided in the Deed of Trust. Borrower shall also provide
Lender with copies of its Federal tax returns at the time of filing, if any.

        9.4   Notification of Default.  Borrower shall promptly notify Lender in
writing of the occurrence of any Event of Default as defined in this Agreement,
or of any facts then in existence that would constitute an Event of Default upon
the giving of notice or the lapse of time or both.

        9.5   Payment of Costs.  Borrower shall bear all costs and expenses
required to satisfy the provisions and conditions of this Agreement, including,
without limitation, the costs and expenses of Lender’s counsel in connection
with the Loan. Lender is hereby authorized to disburse the same upon the Closing
Date and from time to time thereafter, directly to such Persons, including
Lender, as may be entitled thereto pursuant to this Agreement.

        9.6   Additional Financial Information.  All financial information
delivered by Borrower to Lender shall be in a form acceptable to Lender, and
shall be the most recent that has been prepared by or for the subjects thereof.
Lender may rely thereon until otherwise notified in writing by Borrower, and
may, but shall not be obligated to, verify the information contained therein.
From time to time, Lender may receive financial information about Borrower from
others, and may answer consistent with standard banking practices questions and
requests from others seeking credit and experience information about Borrower
and its relationships with Lender. So long as the Guarantor is subject to the
reporting provisions of the Exchange Act, the timely filing (including all
permissible extension periods provided under Rule 12b-25 under the Exchange Act)
on

37



--------------------------------------------------------------------------------



 



the Securities and Exchange Commission’s EDGAR system of the Guarantor’s
quarterly report on Form 10-Q for such period and annual report on Form 10-K for
such period will be deemed to satisfy all of the foregoing requirements of this
Paragraph.

        9.7   Leasing.  Without the prior written consent of Lender, which shall
be granted or denied by Lender in its sole discretion, Borrower shall not: (a)
amend, modify or terminate the Property Lease once it has been executed; or (b)
enter into any lease or other occupancy or use agreement for the Property or any
portion thereof. All easements, declarations, covenants, conditions,
restrictions and dedications affecting the Land shall be submitted to Lender for
its written approval, accompanied by a drawing or survey showing the precise
location thereof, and such approval (in Lender’s sole discretion) shall be
obtained prior to Borrower’s signing, entering into or granting the same.
Notwithstanding the foregoing, Guarantor or Borrower shall be entitled to enter
into a sublease for up to 10% of the aggregate square footage of the structures
on the Property for an individual sublease, or up to 20% of the aggregate square
footage of the structures on the Property for subleases in the aggregate, on
terms consented to by Lender, which consent shall not be unreasonably withheld.

        9.8   Compliance.  Except for Civil Code Section 3110.5, and subject to
the provisions and conditions of Paragraph 9.17, Borrower shall comply promptly
with all Governmental Requirements and Title Restrictions, shall cause all
conditions in this Agreement to be satisfied at the time and in the manner
provided in this Agreement, and, if payment of the Note is to be insured or
guaranteed by any Governmental Authority or private insurer, shall comply with
all statutes, rules, regulations and requirements related thereto or provided in
any commitment issued by such Governmental Authority or insurer.

        9.9   Disbursements in Trust.  Funds disbursed to Borrower under this
Agreement shall be received by Borrower in trust, and Borrower agrees that the
same shall be used only for payment of the items specified in the Disbursement
request for which the particular Disbursement was made. Except as permitted in
Section 5.2, Borrower shall not apply any such Disbursement to pay or reimburse
itself, directly or indirectly, for any Borrower’s Funds required to be
deposited by the terms of this Agreement, or for any other amounts paid by
Borrower or any other Person but not included in the Cost Breakdown.

        9.10   Occupancy Permits.  Borrower shall obtain and deliver to Lender
evidence of approval of the Improvements in their entirety for permanent
occupancy by all applicable Governmental Authorities, and by any applicable
Board of Fire Underwriters or its equivalent, to the extent that any such
approval is a condition to the lawful use and occupancy thereof, or other
evidence thereof satisfactory to Lender in its sole discretion.

        9.11   Bill of Sale.  If requested by Lender, Borrower shall promptly
deliver to Lender any bills of sale, statements, receipts, contracts or
agreements under which Borrower claims title to any materials, fixtures or
articles incorporated into the Improvements.

38



--------------------------------------------------------------------------------



 



        9.12   Improvement District.  Without Lender’s prior written approval,
which may be granted or denied in Lender’s sole discretion, Borrower shall not,
directly or indirectly, advocate or assist in the incorporation of any of the
Property into any improvement or other assessment district.

        9.13   Lender’s Signs.  Borrower shall erect or cause to be erected a
Lender-furnished sign or signs in a size and at a location desired by Lender on
the Land, identifying Lender as the construction lender, provided that such
signs do not interfere with the reasonable course of construction of the
Improvements. The size and placement of such signs shall be such as to notify as
many contractors, subcontractors, and suppliers of materials and services on the
job as is reasonably possible of the name, address and telephone number of
Lender. Borrower shall exercise due care, and shall cause the General Contractor
and other contractors, subcontractors and suppliers to exercise due care, to
protect such sign or signs from damage.

        9.14   Property Manager.  Except as permitted under Paragraph 4.4 of the
Deed of Trust, Borrower shall obtain Lender’s prior written approval, which
approval may be granted or denied in Lender’s sole discretion, of the identity
of the Property manager for the Property and the terms of the applicable
property management agreement.

        9.15   Security Interest.  As additional security for the obligations of
Borrower contained in this Agreement and all of the other Loan Documents,
Borrower hereby grants to Lender a security interest in funds and instruments of
Borrower on deposit with Lender or at any branch of Lender.

        9.16   Title Transfer Date.  Borrower covenants that it shall satisfy
all of the conditions precedent to its purchase of the Property from Peony on or
before the Title Transfer Date, including, without limitation, the conditions
precedent set forth in Paragraph 4.3.7.

        9.17   Civil Code Section 3110.5.  If at any time General Contractor
demands that Borrower or Peony comply with Civil Code Section 3110.5 or
Guarantor’s Tangible Net Worth falls below $150,000,000, then Borrower shall
within ten (10) days of the occurrence of either such event, obtain and
thereafter maintain a sufficient bond or letter of credit necessary to satisfy
such statute, or establish and thereafter maintain the requisite funds in an
escrow account necessary to satisfy the statute.

ARTICLE 10 - INSURANCE

        10.1   Title Insurance.  At Recordation, Borrower shall at its expense
deliver or cause to be delivered to Lender a Title Policy, which shall be an
ALTA LP-10 policy of title insurance or its equivalent, with a liability limit
of not less than the principal amount of the Note, issued by Title Insurer,
insuring Lender as to the validity and priority of the Deed of Trust as a first
lien on the Land, together with such endorsements and reinsurance or
co-insurance agreements as Lender may require. The Title Policy shall contain
only such exceptions from its coverage as shall have been approved in writing by
Lender. After the Closing Date, Borrower shall, at its expense, deliver or cause
to be

39



--------------------------------------------------------------------------------



 



delivered to Lender from time to time, within five (5) Business Days after
Lender’s request therefor, such additional endorsements to the Title Policy as
Lender may require. Borrower shall furnish to Title Insurer all surveys and any
other information required to enable it to issue the Title Policy and such
endorsements.

        10.2   Insurance.  Before the Closing Date, Borrower shall procure, and
at the Closing Date deliver to Lender and thereafter maintain, policies of
insurance in form and content and issued by insurers satisfactory to Lender, as
follows:

                 10.2.1   Until completion of the Improvements, a policy or
policies of builder’s “all risk” insurance in an amount not less than the full
insurable value of the Improvements, with lender’s loss payable endorsement
satisfactory to Lender.

                 10.2.2   At any time when Borrower does not maintain the
insurance described in Subparagraph 10.2.1, policies of insurance insuring the
Property against loss or damage by risks embraced in coverage of the type now
known as the broad form of all-risk, extended coverage, in an amount not less
than the full replacement cost of the Improvements, and with not more than
$250,000.00 deductible. The policies of insurance shall contain the “replacement
cost endorsement”.

                 10.2.3   Commercial general liability insurance, including
coverage for any elevators and escalators occupying a portion of the
Improvements, on an “occurrence basis” against claims for “personal injury,”
including, without limitation, bodily injury or death, or “property damage”
occurring on, in or about the Property or the adjoining streets or sidewalks, or
arising from or connected with the use, conduct or operation of Borrower’s
business or interests, in the amount of $10,000,000 per occurrence with respect
to personal injury, death of any one person and property damage. Lender shall
have the right from time to time to require an increase in the amount of
coverage based on the standard practices in Borrower’s industry in the general
geographic area of the Land and the risks involved in Borrower’s business,
operations or interests.

                 10.2.4   Workers’ compensation insurance to the extent required
by law.

                 10.2.5   At any time when Borrower does not maintain the
insurance described in Subparagraph 10.2.1, insurance against loss or damage to
the Personal Property by fire and other risks covered by insurance of the type
now known as the broad form of all-risk, extended coverage.

                 10.2.6   Insurance against flood damage, including surface
waters, if the Land is located in an area considered a flood risk by the United
States Department of Housing and Urban Development, in an amount not less than
the full replacement cost of the Improvements and the Personal Property.

                 10.2.7   Such other insurance against such risks or hazards,
and in such amounts, as may from time to time be reasonably required by Lender.

40



--------------------------------------------------------------------------------



 



        10.3   Form of Policies.  Each policy of insurance required under the
preceding Paragraph shall be with a company approved by Lender, shall contain
the “standard non-contributory mortgagee clause” and the “standard lenders’
loss-payable clause,” or their equivalents, in favor of Lender, and shall
provide that it shall not be modified or canceled without thirty (30) days’
prior written notice to Lender (ten (10) days for cancellation for non-payment).
Lender shall be furnished with the original or a certified copy of the original
of each such policy. Borrower shall also furnish Lender with receipts for the
payment of premiums on such policies or other evidence of such payment
reasonably satisfactory to Lender. If Borrower does not provide Lender with
evidence of renewal of an existing policy or a new policy of insurance at least
two (2) days before the expiration of any expiring policy, then Lender may, but
shall not be obligated to, procure such insurance, and Borrower shall pay the
premiums thereon to Lender promptly upon demand.

        10.4   Insurance Responsibility.  Lender shall not, by the fact of
approving, disapproving, accepting, preventing, obtaining or failing to obtain
any such insurance, incur any liability for the form or legal sufficiency of
insurance contracts, solvency of insurers or payment of losses, and Borrower
hereby expressly assumes full responsibility therefor and all liability related
thereto, if any.

ARTICLE 11 - DEFAULT

        11.1   Events of Default.  At the option of Lender, each of the
following events shall constitute an Event of Default under this Agreement
(including, if Borrower consists of more than one Person, the occurrence of any
of such events with respect to any one or more of such Persons).

        11.2   Payment.  Borrower’s failure to pay when due any sum payable
under the Note or Borrower’s failure to pay, in each case within ten (10) days
after the due date thereof, any other sum payable under any of the other Loan
Documents.

        11.3   Borrower’s Funds.  Borrower’s failure to deliver any Borrower’s
Funds to Lender for deposit into the Borrower’s Funds Account as and when
required by this Agreement.

        11.4   Performance.  Borrower’s failure to perform any of its
obligations under any covenant or agreement set forth in this Agreement, if such
failure is not cured within thirty (30) days after written notice from Lender
(or such longer period as is reasonably determined by Lender to be necessary for
completion of the cure, so long as Borrower begins promptly and thereafter
diligently continues to cure the failure).

        11.5   Other Loan Documents.  Borrower’s failure to perform any of its
obligations under any covenant or agreement set forth in the Note, Deed of Trust
(after the Title Transfer Date), or any of the other Loan Documents, if such
failure is an event of default thereunder and is not cured within the applicable
cure period (if any).

41



--------------------------------------------------------------------------------



 



        11.6   Governmental Requirements.  Borrower’s failure to comply with any
Governmental Requirements within the applicable cure period (if any), where such
failure could be expected to have a material adverse effect on the Borrower or
the Project, as determined by Lender in its sole discretion and is not cured
within the earlier of thirty (30) days after written notice from Lender or the
cure period under the applicable Governmental Requirement.

        11.7   Title Restrictions.  Borrower’s failure to comply with any Title
Restrictions within the applicable cure period (if any), where such
non-compliance could be expected to have an adverse effect on the Project, as
determined by Lender in its sole discretion.

        11.8   Representations and Warranties.  The failure of any of Borrower’s
representations or warranties contained in this Agreement or in any of the other
Loan Documents to be true, if such failure continues for a period of thirty (30)
days after written notice by Lender to Borrower of such failure.

        11.9   Expiration of Permits.  Borrower’s neglect, failure or refusal to
keep in full force and effect any permit, license, consent or approval required
for the then current stage of construction, occupancy or use of the
Improvements, if such neglect, failure or refusal continues for a period of
thirty (30) days after written notice by Lender to Borrower of such failure, it
being acknowledged that certain permits, licenses, consents and approvals will
only be obtained after the Closing Date.

        11.10   Junior Encumbrances.  The imposition, voluntarily or
involuntarily, of any lien or encumbrance upon Project, other than Permitted
Encumbrances, without Lender’s prior written consent, which Lender may grant or
deny in its sole discretion.

        11.11   Construction.  Any material deviation in the work of
construction from the Plans, or the appearance or use of defective workmanship
or materials in the construction of the Improvements, if Borrower fails to
remedy the same to Lender’s satisfaction within thirty (30) days after Lender’s
written demand to do so (or such longer period as is reasonably determined by
Lender to be necessary for completion of the cure, so long as Borrower begins
promptly and thereafter diligently continues to cure the failure).

        11.12   Construction Schedule.  Subject to Force Majeure, Borrower’s
failure either: (a) to complete the construction of the Improvements by the
Completion Date; or (b) to complete any material portion of such construction
substantially within the time projected for such Completion on any Construction
Schedule provided to Lender pursuant to this Agreement.

        11.13   Condemnation.  Unless the conditions set forth in Paragraph
4.8(a) of the Deed of Trust for the Trustor to utilize Net Claims Proceeds (as
defined in the Deed of Trust) have been satisfied within ninety days after the
conclusion of such proceedings, the commencement of proceedings by any
Governmental Authority for the condemnation, seizure or appropriation of any
material portion of the Property.

42



--------------------------------------------------------------------------------



 



        11.14   Destruction of Improvements.  Unless the conditions set forth in
Paragraph 4.8(a) of the Deed of Trust for the Trustor to utilize Net Claims
Proceeds (as defined in the Deed of Trust) have been satisfied within ninety
days after such demolition, destruction or substantial damage, the demolition,
destruction or substantial damage of the Improvements, if Lender determines that
the Improvements cannot be restored or rebuilt within a reasonable time, at a
cost not exceeding the aggregate amount of the Undisbursed Loan, the available
insurance proceeds and the amount (if any) in the Borrower’s Funds Account.

        11.15   Uninsured Casualty.  Unless the conditions set forth in
Paragraph 4.8(a) of the Deed of Trust for the Trustor to utilize Net Claims
Proceeds (as defined in the Deed of Trust) have been satisfied within ninety
days after such uninsured casualty, the occurrence of an uninsured casualty with
respect to any material portion of the Property, unless: (a) Lender determines
that the Property so affected can be restored or rebuilt within a reasonable
time; and (b) Borrower promptly following the casualty delivers Borrower’s Funds
in the amount necessary to pay all costs and expenses associated with such
restoration or rebuilding.

        11.16   Liens and Stop Notices.  The filing of any lien or stop notice
against the Property, if the claim of lien or stop notice continues for thirty
(30) days without discharge, satisfaction or the making of provision for payment
to the satisfaction of Lender, in its sole discretion.

        11.17   Property Lease Default.  A default under the Property Lease, and
without regard to any notice and cure periods, by either Borrower, as landlord,
or Guarantor, as tenant, under the Property Lease if such failure is not cured
within thirty (30) days after written notice thereof (or such longer period as
is reasonably determined by Borrower or Guarantor to be necessary for completion
of the cure, so long as Borrower or Guarantor begins promptly and thereafter
diligently continues to cure the failure).

        11.18   Attachment.  The attachment, levy, execution or other judicial
seizure of any portion of the Property or any other collateral provided by
Borrower under any of the Loan Documents which is not released, expunged,
discharged or dismissed before the earlier of: (a) thirty (30) days after such
attachment, levy, execution or seizure; or (b) the sale of the assets affected
thereby.

        11.19   Voluntary Bankruptcy.  Borrower’s filing of a petition for
relief under the Bankruptcy Reform Act of 1978, as amended or recodified, or
under any other present or future federal or state law regarding bankruptcy,
reorganization or other relief to debtors, or Borrower’s insolvency or inability
to pay its debts as they mature, or Borrower’s making a general assignment for
the benefit of creditors, or Borrower’s applying for a receiver, trustee,
custodian or liquidator for Borrower or any of its property, or the filing by or
against Borrower of a petition or the commencement of any other procedure to
liquidate or dissolve Borrower.

43



--------------------------------------------------------------------------------



 



        11.20   Involuntary Bankruptcy.  Borrower’s failure to effect a full
dismissal of any involuntary petition, under the Bankruptcy Reform Act of 1978,
as amended or recodified, or under any other present or future federal or state
law regarding bankruptcy, reorganization or other relief to debtors, that is
filed against Borrower or that in any way restrains or limits Borrower or Lender
regarding the Loan, the Property or the Project, before the earlier of (a) the
entry of any order granting relief sought in the involuntary petition, or (b)
sixty (60) days after the date of filing of the petition, or Borrower’s filing
of any pleading in any such involuntary proceeding which admits the jurisdiction
of the court or the petition’s material allegations regarding Borrower’s
insolvency.

        11.21   Change in Borrower.  The sale, assignment, pledge,
hypothecation, mortgage or transfer, in each case by Guarantor, of the
beneficial equity interests of Borrower if immediately thereafter Guarantor
shall own, subject to no lien or security interest, less than fifty-one percent
(51%) of the beneficial equity interests in Borrower, without the prior written
consent of Lender; or the occurrence of any material management, organizational
or other such change in Borrower, including, without limitation, the occurrence
of any material partnership or joint venture dispute, which Lender determines,
in its reasonable discretion, will have a material adverse effect on the Loan,
the Property, or on Borrower’s ability to perform its obligations under the Loan
Documents; or any amendment or modification of the articles of incorporation,
bylaws, operating agreement, partnership agreement, trust agreement or other
charter document of Borrower, which Lender determines, in its reasonable
discretion, will have a material adverse effect on the Loan, or on Borrower’s
ability to perform its obligations under the Loan Documents. Notwithstanding the
foregoing, any transfer of interests in Borrower or its constituent members that
is expressly permitted by the Deed of Trust shall not be an Event of Default
under this Paragraph 11.21.

        11.22   Guarantor.  The occurrence of any of the events enumerated in
Paragraphs 11.18 through 11.20 with respect to Peony or Guarantor. The failure
of Guarantor to fulfill its obligations under the Security Agreement, the
Environmental Indemnity, Guaranty or Completion Guaranty.

        11.23   Cross Default.  The occurrence of an event of default by
Borrower under (and as defined in) any other loan made by Lender to Borrower.

        11.24   Cross Default – Guarantor. The occurrence of any event of
default by Guarantor under (and as defined in) any other loan made by Lender to
Guarantor.

        11.25   Title Transfer Date.  The failure of Borrower to acquire the
Property from Peony on or before the Title Transfer Date.

ARTICLE 12 - REMEDIES

        12.1   Optional Remedies.  Upon the occurrence of any Event of Default
as defined in this Agreement, in addition to its other rights set forth in this
Agreement or in

44



--------------------------------------------------------------------------------



 



any of the other Loan Documents, at law or in equity, Lender may, at its option,
without prior demand, exercise any one or more of the following rights and
remedies:

                 12.1.1   Terminate its obligation to make further disbursements
under this Agreement.

                 12.1.2   Declare the Note and all other sums owing to Lender
with respect to the other Loan Documents immediately due and payable in full.

                 12.1.3   Make any Disbursements after the happening of any one
or more Events of Default, without thereby waiving its right to demand payment
of the Note and all other sums owing to Lender with respect to the other Loan
Documents or any other rights or remedies described in this Agreement, and
without liability to make any other or further Disbursements, notwithstanding
Lender’s previous exercise of any such rights and remedies.

                 12.1.4   Proceed as authorized at law or in equity with respect
to such an Event of Default, and in connection therewith remain entitled to
exercise all other rights and remedies described in this Agreement.

                 12.1.5   Take possession of all funds and deposits of Borrower
on hand or on deposit in any account with Lender or any other Person or at any
branch of Lender, and apply said funds in satisfaction of Borrower’s obligations
to Lender, in such order and priority as Lender may elect.

                 12.1.6   Make any payment from Undisbursed Loan proceeds,
Borrower’s Funds or other funds of Lender. If any such payment is made from
Undisbursed Loan proceeds or Borrower’s Funds, Borrower shall deposit with
Lender, upon written demand issued pursuant to Paragraph 9.1, an amount equal to
such payment. If any such payment is made from other funds of Lender, Borrower
shall repay such funds to Lender upon written demand issued pursuant to
Paragraph 12.2. In either case, the Event of Default with respect to which any
such payment has been made by Lender shall not be deemed cured until such
deposit or repayment, as the case may be, has been made by Borrower.

                 12.1.7   Upon five (5) Business Days’ written notice to
Borrower, and with or without legal process, take possession of the Property,
remove Borrower and all employees, contractors and agents of Borrower therefrom,
complete or attempt to complete the work of construction, and market, sell or
lease the Property.

                 12.1.8   If Lender determines that the Improvements are not
being constructed in accordance with the Plans, Governmental Requirements, Title
Restrictions or the Loan Documents, Lender may order all construction on any of
the Improvements affected by the condition of non-conformance immediately
stopped. After such an order, Borrower shall not allow any construction work,
other than corrective work, to be performed on any of the Improvements affected
by the condition of non-conformance until Lender notifies Borrower in writing
that the non-conforming condition has been corrected.

45



--------------------------------------------------------------------------------



 



        12.2   Repayment of Funds Advanced.  If Lender spends its funds in
exercising or enforcing any of its rights or remedies under the Loan Documents,
the amount of funds spent shall be payable to Lender upon written demand,
together with interest at the rate applicable to the principal balance of the
Note, from the date such funds were spent until repaid. Such amounts shall be
deemed secured by the Deed of Trust and other applicable Loan Documents.

        12.3   Rights Cumulative; No Waiver.  All of Lender’s rights and
remedies provided in this Agreement, in any of the other Loan Documents, at law,
in equity or otherwise, are cumulative and may be exercised by Lender at any
time. Lender’s exercise of any right or remedy shall not constitute a cure of
any Event of Default unless all sums then due and payable to Lender under the
Loan Documents are repaid and Borrower has cured all other Events of Default. No
waiver shall be implied from Lender’s failure to take, or delay in taking, any
action concerning any Event of Default, or from any previous waiver of any
similar or unrelated Event of Default. Any waiver under any of the Loan
Documents must be in writing and shall be limited to its specific terms.

        12.4   Disclaimer.  Whether or not Lender elects to employ any or all of
the remedies available to it in connection with an Event of Default, Lender
shall not be liable for: (a) the construction of or failure to construct,
complete or protect the Improvements; (b) the payment of any expense incurred in
connection with the exercise of any remedy available to Lender or the
construction or Completion of the Improvements; or (c) the performance or
non-performance of any other obligation of Borrower.

        12.5   Waiver of Trial By Jury.  Lender and Borrower each knowingly,
voluntarily and intentionally waives any right it may have to a trial by jury in
respect of any claim or controversy arising out of the Loan, this Agreement or
any of the other Loan Documents.

ARTICLE 13 - MISCELLANEOUS PROVISIONS

        13.1   Lot Line Adjustment.  Notwithstanding any other provision of this
Agreement, if at any time Borrower is able to effect a lot line adjustment for
the Land such that all of the Improvements are or may be lawfully situated on
Parcel A only, Lender shall partially reconvey Parcel B and each and all of the
interests therein from the lien and security of any and all of the instruments
and documents that secure the Loan, but subject to the satisfaction or waiver of
each of the following conditions precedent, which are solely for the benefit of,
and may be waived solely by, Lender:

                 13.1.1   No uncured Event of Default shall then exist and no
event or circumstance shall exist as of the date of the Extension Notice which
with notice, passage of time or both would constitute an Event of Default.

46



--------------------------------------------------------------------------------



 



                 13.1.2   No material adverse change shall have occurred in the
financial condition of the Borrower or the Guarantor, as determined in the sole
and absolute discretion of Lender.

                 13.1.3   Title Insurer shall have issued, at Borrower’s sole
cost and expense, such endorsements as are satisfactory to Lender in its sole
discretion to insure the continuing validity and first priority of the lien of
the Deed of Trust.

                 13.1.4   Borrower shall have paid all costs and expenses
incurred by Lender, including without limitation any attorneys’ and appraisers’
fees, in connection with the partial reconveyance of the Deed of Trust.

                 13.1.5   Borrower and Guarantor and Peony shall execute,
acknowledge and deliver such documents as Lender may require, in its reasonable
discretion, to evidence and to continue to secure the Loan.

         13.2   Parcel B.  It is anticipated that Guarantor shall acquire Parcel
B from Pardee Homes. Concurrently with the acquisition of Parcel B, Borrower
shall satisfy the following provisions: (a) Borrower shall pay Lender all
out-of-pocket costs and expenses incurred by Lender in connection with the
acquisition transaction, including, without limitation, the cost of any title
insurance policies and(or) title insurance endorsements required by Lender; (b)
Guarantor shall execute and(or) deliver such documents and agreements as Lender
shall reasonably require in connection with the acquisition transaction and the
right of Lender to have a first lien security interest in Parcel B and all
interests appurtenant thereto, including applicable personal property,
including, without limitation, the Deed of Trust (Guarantor), Assignment of
Leases (Guarantor), and UCC-1 Financing Statement in the form of Exhibit “M”
attached hereto and incorporated herein by this reference, all in form and
substance satisfactory to Lender in Lender’s sole discretion; (c) to the extent
there are any leases and(or) subleases in favor of Borrower, Guarantor and(or)
their affiliates with respect to Parcel B, said leases and(or) subleases shall
be subordinated to the Parcel B Deed of Trust and Lender, in its sole
discretion, shall be entitled to take a security interest in said leases and(or)
subleases, and require the delivery of estoppel certificates from the Borrower
and its affiliates, as applicable; (d) Borrower shall pay Lender all attorneys’
fees and costs incurred by Lender in connection with the foregoing transaction;
(e) Title Insurer shall issue to Lender such title insurance coverage as Lender
shall require in its sole discretion, and only with such exceptions for
Permitted Encumbrances, and such other exceptions as may be approved by Lender,
in its sole discretion, insuring the first lien priority of the Deed of Trust
(Guarantor) and of the Assignment of Lease (Guarantor).

        In the event the lot line adjustment described in Paragraph 13.1 shall
have occurred prior to or concurrently with Guarantor’s acquisition of Parcel B
as described above, then this Paragraph shall be of no further force or effect.

47



--------------------------------------------------------------------------------



 



        13.3   Power of Attorney.  Borrower irrevocably appoints Lender as its
attorney-in-fact, with full power and authority, including the power of
substitution, exercisable upon the occurrence of an Event of Default, to act for
Borrower in its name, place and stead as follows:

                 13.3.1   To take possession of the Property, remove all
employees, contractors and agents of Borrower therefrom, complete or attempt to
complete the work of construction, and market, sell or lease the Property.

                 13.3.2   To make such additions, changes and corrections in the
Plans as may be necessary or desirable, in Lender’s reasonable discretion, or as
it deems proper to complete the Improvements.

                 13.3.3   To employ such contractors, subcontractors, suppliers,
architects, inspectors, consultants, property managers and other agents as
Lender, in its reasonable discretion, deems proper for the Completion of the
Improvements, for the protection or clearance of title to the Property or
Personal Property, or for the protection of Lender’s interests with respect
thereto.

                 13.3.4   To employ watchmen to protect the Property from
injury.

                 13.3.5   To pay, settle or compromise all bills and claims then
existing or thereafter arising against Borrower, which Lender, in its reasonable
discretion, deems proper for the Completion of the Improvements, for the
protection or clearance of title to the Property or Personal Property, or for
the protection of Lender’s interests with respect thereto.

                 13.3.6   To prosecute and defend all actions and proceedings in
connection with the Property.

                 13.3.7   To execute, acknowledge and deliver all other
instruments and documents in the name of Borrower that are necessary or
desirable, to exercise Borrower’s rights under all contracts concerning the
Property, and to do all other acts with respect to the Property that Borrower
might do on its own behalf as Lender, in its reasonable discretion, deems
proper.

        13.4   Expenses.  Borrower shall pay to Lender, within ten (10) days
after demand by Lender or within such shorter period of time as may be provided
elsewhere in this Agreement, all necessary expenses incurred by Lender
incidental to the Loan, including, without limitation, commitment fees,
architectural and engineering review expenses, appraisal fees, construction
inspection fees and attorneys’ fees. The foregoing expenses shall be payable
whether the labor, materials or services giving rise to such expenses are
provided by Lender’s employees, by its agents or by independent contractors. Any
amounts not timely paid by Borrower shall thereafter bear interest at the rate
applicable to the principal balance under the Note, from the date such expenses
were paid by Lender until repaid.

48



--------------------------------------------------------------------------------



 



        13.5   Indemnity.  Borrower hereby agrees to defend, indemnify and hold
Lender and its directors, officers, employees, partners, attorneys, agents,
participants, successors and assigns harmless from and against all Losses which
may be imposed upon, incurred by or asserted against Lender and the other
indemnified parties as a direct or indirect consequence of: (a) the construction
of the Improvements on the Land; (b) any capital improvements, other work or
things done in, on or about the Property or any part thereof; (c) any use,
nonuse, misuse, possession, occupation, alteration, operation, maintenance or
management of the Property or any part thereof, or any street, drive, sidewalk,
curb, passageway or space comprising a part thereof or adjacent thereto; (d) any
negligence or willful act or omission on the part of Borrower, Peony, or its or
their agents, contractors, servants, employees, licensees or invitees; (e) any
accident, injury (including death) or damage to any person or property occurring
in, on or about the Property or any part thereof; (f) any lien or claim which
may be alleged to have arisen on or against the Property or any part thereof
under the laws of the local or state government or any other governmental or
quasi-governmental authority or any liability asserted against Lender with
respect thereto; (g) any tax attributable to the execution, delivery, filing or
recording of the Deed of Trust or the Note; (h) any contest due to Borrower’s
actions or failure to act, permitted pursuant to the provisions of the Loan
Documents; (i) any Event of Default; or (j) any claim by or liability to any
contractor or subcontractor performing work or any party supplying materials in
connection with the Improvements or the Land. Borrower shall pay immediately
upon Lender’s and(or) any other named indemnified party’s demand any amounts
owing under this indemnity, together with interest from the date the
indebtedness arises until paid at the rate of interest applicable to the
principal balance of the Note. Borrower’s duty to indemnify Lender and(or) any
other named indemnified party shall survive the release and cancellation of the
Note and the reconveyance or partial reconveyance of the Deed of Trust.
Notwithstanding the foregoing, Borrower shall have no obligation to defend,
indemnify or hold harmless Lender or any other indemnified party from and
against any such Loss that results from the gross negligence or willful
misconduct of any indemnified party.

        13.6   Lender Right to Re-Appraise Property.  Lender shall have the
right to appraise the Property, or to cause the Property to be appraised, (a) at
Borrower’s expense at such times as an Event of Default may exist; and (b) at
Lender’s expense at such other and additional times as Lender may determine.

        13.7   Further Assurances.  At Lender’s request and at Borrower’s
expense, Borrower shall execute, acknowledge and deliver all other instruments
and perform all other acts necessary, desirable or proper to carry out the
purposes of the Loan Documents or to perfect and preserve any liens created by
the Loan Documents.

        13.8   Form of Documents.  The form and substance of all documents,
instruments and forms of evidence to be delivered to Lender under the terms of
any of the Loan Documents shall be subject to Lender’s approval, and shall not
be modified, superseded or terminated in any respect without Lender’s prior
written approval.

49



--------------------------------------------------------------------------------



 



        13.9   Not Assignable.  Except as expressly provided in paragraph 5.4 of
the Deed of Trust, neither this Agreement nor any rights of Borrower to receive
any sums, proceeds or disbursements under this Agreement or under the Note may
be assigned, pledged, hypothecated or otherwise encumbered by Borrower, without
the prior written consent of Lender, which consent may be granted or withheld by
Lender in its sole discretion. Subject to the foregoing restrictions, this
Agreement shall inure to the benefit of Lender, Borrower and their respective
successors and assigns, and shall bind Lender and Borrower and their respective
permitted heirs, executors, administrators, successors and assigns.

        13.10   Attorneys’ Fees.  If Lender refers this Agreement or any of the
other Loan Documents to an attorney to enforce, construe or defend the same, or
as a consequence of any Event of Default as defined in this Agreement, with or
without the filing of any legal action or proceeding, Borrower shall pay to
Lender, immediately upon demand, the amount of all attorneys’ fees and costs
incurred by Lender in connection therewith, together with interest thereon from
the date of such demand at the rate of interest applicable to the principal
balance of the Note. The reference to “attorneys’ fees” in this Paragraph,
elsewhere in this Agreement and in all of the other Loan Documents shall
include, without limitation, fees charged by Lender for the services furnished
by attorneys who are in its employ, at rates not exceeding those that would be
charged by outside attorneys for comparable services.

        13.11   Participations.  Lender may at any time sell or grant up to
three (3) participations in, or otherwise dispose of in anyway, all or any part
of the Loan. Lender shall provide Borrower with notice of any such
participations or dispositions. Borrower shall, on Lender’s request, sign and
deliver such further instruments as may in Lender’s reasonable opinion be
necessary or advisable to effect such disposition, including, without
limitation, new notes to be issued in exchange for any note(s) required under
this Agreement. If Lender does elect to sell participations in the Loan, Lender
may forward to each participant and prospective participant all documents and
information related to the Loan in Lender’s possession, including, without
limitation, all Financial Statements, whether furnished by Borrower or
otherwise. Except as may be required by any rule, law or regulation of any
Governmental Authority that is adopted after the date hereof, all recipients of
participations must be affiliated with Lender, unless a change in control of
Lender occurs, in which case the foregoing restrictions shall not apply.

        13.12   Notices.  All notices and demands under this Agreement shall be
in writing, and shall be deemed served upon delivery, or if mailed, upon the
first to occur of receipt thereof or three (3) days after deposit thereof in the
United States Postal Service, certified mail, postage prepaid, addressed to the
address of Borrower or Lender appearing in Article 1. Notices of change of
address may be given in the same manner. Notices and demands under the other
Loan Documents shall be given and shall be deemed served in the same manner as
notices and demands under this Agreement, except as may otherwise be
specifically provided therein.

50



--------------------------------------------------------------------------------



 



        13.13   Lender’s Agents.  Lender may upon written notice to Borrower
designate agents or independent contractors to exercise any of Lender’s rights
under the Loan Documents. Any reference to Lender in any of the Loan Documents
shall include Lender’s employees, agents and independent contractors.

        13.14   Integration and Interpretation.  The Loan Documents contain or
expressly incorporate by reference the entire agreement of the parties with
respect to the matters contemplated in this Agreement and supersede all prior
negotiations and the loan application. The Loan Documents shall not be modified
except by written instrument signed by Borrower and Lender. Any reference to the
Property in any of the Loan Documents shall include all or any portion thereof.
Any reference to the Loan Documents themselves in any of the Loan Documents
shall include all amendments, renewals or extensions approved by Lender.

        13.15   Governing Law.  The Loan Documents shall be governed by and
construed in accordance with the laws of the State of California, except to the
extent preempted by federal law. Borrower and all Persons and entities in any
manner obligated to Lender under the Loan Documents hereby consent to the
jurisdiction of any federal or state court within the State of California and
also consent to service of process by any means authorized by California or
federal law.

        13.16   No Third Parties Benefited.  No Person other than Lender and
Borrower and their permitted successors and assigns shall have any right of
action under any of the Loan Documents.

        13.17   Time of the Essence.  Time is hereby declared to be of the
essence of this Agreement and of every part of this Agreement.

        13.18   Supplement to Loan Documents.  The provisions of this Agreement
are not intended to supersede the provisions of any other Loan Documents, but
shall be construed as supplemental thereto.

        13.19   Severability.  If any provision of the Loan Documents is
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed from the Loan Documents, and
all remaining parts shall continue in full force as though the invalid, illegal
or unenforceable portion had never been part of the Loan Documents.

        13.20   Gender.  When the context and construction so require, all words
used in the singular in this Agreement shall be deemed to have been used in the
plural, the masculine shall include the feminine and neuter, and vice versa.

        13.21   Headings.  All headings appearing in any of the Loan Documents
are for convenience only and shall be disregarded in construing the Loan
Documents.

        13.22   Consent.  Whenever the consent or approval of either party is
required pursuant to this Agreement, such consent or approval shall not be
unreasonably delayed, nor (except where a provision of this Agreement expressly
refers to sole discretion)shall such consent or approval be unreasonably
conditioned or withheld.

51



--------------------------------------------------------------------------------



 



        13.23   Incorporation.  The following Exhibits attached to this
Agreement are incorporated in this Agreement by this reference:

  A Legal Description of the Land         B Legal Description of Parcel A      
  C Legal Description of Parcel B         D Architect Warranty, Agreement and
Consent to Assignment         E Assignment of Architect Contract         F
Assignment of Leases (Guarantor)         G Cost Breakdown         H Deed of
Trust (Guarantor)         I Disbursement Schedule         J Estoppel Certificate
        K Subordination, Non-Disturbance and Attornment Agreement         L
Disclosures Regarding Hazardous Substances         M UCC-1 Financing Statement
(Guarantor)

        13.24   WAIVER OF RIGHT OF TRIAL BY JURY.  EACH OF BORROWER AND LENDER
HEREBY VOLUNTARILY, KNOWINGLY, INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE (INCLUDING BY WAY OF JURY TRIAL) IN
RESOLVING ANY DISPUTE OR LITIGATION (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) BETWEEN OR AMONG BORROWER AND LENDER ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT AND THE LOAN DOCUMENTS OR ACTIONS OF BORROWER OR
LENDER RELATING TO THE LOAN AND(OR) THE LENDING RELATIONSHIP WHICH IS THE
SUBJECT OF THIS AGREEMENT. THIS PROVISION AND THE WAIVER SET FORTH HEREIN ARE
MATERIAL INDUCEMENTS TO LENDER TO PROVIDE THE FINANCING DESCRIBED HEREIN AND IN
THE LOAN DOCUMENTS.

        13.25    Addendum I.  Addendum I attached hereto is hereby incorporated
herein by this reference.

52



--------------------------------------------------------------------------------



 



        IN WITNESS WHEREOF, the parties have signed and entered into this
Agreement as of the day and year first above written.

          LENDER: SAN DIEGO NATIONAL BANK,   a national banking association    
    By:   /s/ James W. Holliman


--------------------------------------------------------------------------------

  Name:   James W. Holliman


--------------------------------------------------------------------------------

  Its:   Senior Vice President


--------------------------------------------------------------------------------

        By:  

--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

  Its:  

--------------------------------------------------------------------------------

    BORROWER: SCIENCE PARK CENTER LLC,   a California limited liability company
      By:   /s/ Paul W. Hawran


--------------------------------------------------------------------------------

  Name:   Paul W. Hawran


--------------------------------------------------------------------------------

  Its:   Executive Vice President & CFO


--------------------------------------------------------------------------------

      By:  

--------------------------------------------------------------------------------

  Name:  

--------------------------------------------------------------------------------

  Its:  

--------------------------------------------------------------------------------

53



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description of the Land

Parcel A and B Legal Description

PARCEL 1 OF PARCEL MAP NO. 19130, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF FILED IN THE OFFICE OF THE COUNTY
RECORDER OF SAN DIEGO COUNTY, DECEMBER 20, 2002.

EXCEPTING THEREFROM ALL OIL RIGHTS ON HEREIN DESCRIBED PROPERTY TO BE RESERVED
BY THE GRANTOR, HER HEIRS AND ASSIGNS, FOREVER, AND FURTHER THAT THE SAID
GRANTOR, HER HEIRS OR ASSIGNS AGREE TO PAY A REASONABLE COMPENSATION TO THE SAID
GRANTEE OR THEIR ASSIGNS, SHOULD THE GRANTOR, HER HEIRS OR ASSIGNS, ENTER THE
HEREIN DESCRIBED LAND FOR THE PURPOSE OF DIGGING OR DRILLING FOR OIL, AS
RESERVED IN DEED FROM TILLIE M. LACY, ALSO KNOWN AS TILLIE WATERS LACY TO
MEAD-HASKELL COMPANY, DATED JULY 29, 1919 AND RECORDED JULY 29, 1919 IN BOOK
789, PAGE 78 OF DEEDS.

(ASSESSOR’S PARCEL NO. 304-070-50 & 51)

PARCEL 2:

LOT 17 OF EMPLOYMENT CENTER DEVELOPMENT UNIT NO. 28, IN THE CITY OF SAN DIEGO,
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF NO. 10945,
FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY ON MAY 21, 1984.

EXCEPTING THEREFROM ALL OIL RIGHTS ON HEREIN DESCRIBED PROPERTY TO BE RESERVED
BY THE GRANTOR, HER HEIRS AND ASSIGNS, FOREVER, AND FURTHER THAT THE SAID
GRANTOR, HER HEIRS OR ASSIGNS AGREE TO PAY A REASONABLE COMPENSATION TO THE SAID
GRANTEE OR THEIR ASSIGNS, SHOULD THE GRANTOR, HER HEIRS OR ASSIGNS, ENTER THE
HEREIN DESCRIBED LAND FOR THE PURPOSE OF DIGGING OR DRILLING FOR OIL, AS
RESERVED IN DEED FROM TILLIE M. LACY, ALSO KNOWN AS TILLIE WATERS LACY TO
MEAD-HASKELL COMPANY, DATED JULY 29, 1919 AND RECORDED JULY 29, 1919 IN BOOK
789, PAGE 78 OF DEEDS.

(APN. NO. 307-010-23)



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

EXHIBIT “B”

Legal Description of Parcel A

PARCEL 1 OF PARCEL MAP NO. 19130, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF FILED IN THE OFFICE OF THE COUNTY
RECORDER OF SAN DIEGO COUNTY, DECEMBER 20, 2002.

EXCEPTING THEREFROM ALL OIL RIGHTS ON HEREIN DESCRIBED PROPERTY TO BE RESERVED
BY THE GRANTOR, HER HEIRS AND ASSIGNS, FOREVER, AND FURTHER THAT THE SAID
GRANTOR, HER HEIRS OR ASSIGNS AGREE TO PAY A REASONABLE COMPENSATION TO THE SAID
GRANTEE OR THEIR ASSIGNS, SHOULD THE GRANTOR, HER HEIRS OR ASSIGNS, ENTER THE
HEREIN DESCRIBED LAND FOR THE PURPOSE OF DIGGING OR DRILLING FOR OIL, AS
RESERVED IN DEED FROM TILLIE M. LACY, ALSO KNOWN AS TILLIE WATERS LACY TO
MEAD-HASKELL COMPANY, DATED JULY 29, 1919 AND RECORDED JULY 29, 1919 IN BOOK
789, PAGE 78 OF DEEDS.

(ASSESSOR'S PARCEL NO. 304-070-50 & 51)



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

EXHIBIT “C”

Legal Description of Parcel B

LOT 17 OF EMPLOYMENT CENTER DEVELOPMENT UNIT NO. 28, IN THE CITY OF SAN DIEGO,
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF NO. 10945,
FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY ON MAY 21, 1984.

EXCEPTING THEREFROM ALL OIL RIGHTS ON HEREIN DESCRIBED PROPERTY TO BE RESERVED
BY THE GRANTOR, HER HEIRS AND ASSIGNS, FOREVER, AND FURTHER THAT THE SAID
GRANTOR, HER HEIRS OR ASSIGNS AGREE TO PAY A REASONABLE COMPENSATION TO THE SAID
GRANTEE OR THEIR ASSIGNS, SHOULD THE GRANTOR, HER HEIRS OR ASSIGNS, ENTER THE
HEREIN DESCRIBED LAND FOR THE PURPOSE OF DIGGING OR DRILLING FOR OIL, AS
RESERVED IN DEED FROM TILLIE M. LACY, ALSO KNOWN AS TILLIE WATERS LACY TO
MEAD-HASKELL COMPANY, DATED JULY 29, 1919 AND RECORDED JULY 29, 1919 IN BOOK
789, PAGE 78 OF DEEDS.

(APN. NO. 307-010-23)



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

EXHIBIT “D”

Architect Warranty, Agreement and Consent to Assignment



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

EXHIBIT “E”

Assignment of Architect Contract



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

EXHIBIT “F”

Assignment of Leases (Guarantor)



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

EXHIBIT “G”

Cost Breakdown



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

EXHIBIT “H”

Deed of Trust (Guarantor)



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

EXHIBIT “I”

Disbursement Schedule

            A. Timing of Disbursements. Unless another provision of this
Agreement specifies otherwise, on or about the seventh (7th) day of each month,
or at such other time each month as Lender may deem appropriate, Borrower shall
cause to be submitted to Lender a written itemized statement (“Request for
Disbursement”) setting forth:                 1. A description of the work
performed, material supplied and(or) costs incurred or due with respect to each
item listed on the Cost Breakdown for which Disbursement is requested; and      
          2. the total amount incurred, expended and(or) due for each requested
item less prior Disbursements.                 Each Request for Disbursement by
Borrower shall constitute a representation and warranty by Borrower that
Borrower is in compliance with all conditions precedent to the Disbursement as
set forth in Article 4 of the Agreement.               B. Lender'’s Right to
Condition Disbursements. In addition to the conditions precedent to Disbursement
provided in Article 4 of the Agreement, Lender shall have the right to condition
any Disbursement upon Lender's receipt and approval of any or all of the
following: setting forth:                 1. The Request for Disbursement.      
          2. Bills, invoices, documents of title, vouchers, statements, payroll
records, receipts and any other documents evidencing the total amount expended,
incurred or due for any requested items.                 3. Use of an
unconditional lien release, joint check and voucher system acceptable to Lender
for payments or disbursements to any contractor, subcontractor, materialman,
supplier or lien claimant.                 4. The Inspection Agent's periodic
certifications of the percentage and(or) state of construction that has been
completed and its conformance to the Plans and Governmental Requirements based
upon the Inspection Agent's physical inspections of the Property.              
  5. Statutory Waiver and release of mechanics' liens, stop notice claims,
equitable lien claims or other lien claim rights, as required by Section 4.3.6
of this Agreement.                 6. A written release signed by an authorized
representative of the surety, if any, to whom Lender has issued or will issue a
set-aside letter.     7. Any other document, requirement, evidence or
information that Lender may request under any provision of the Loan Documents.  
            No later than five (5) Business Days after satisfaction of all
conditions precedent to Disbursements, Lender shall disburse funds as set forth
in this Disbursement Schedule and in the body of the Agreement.               C.
Disbursement of Lender’s Fees and Costs. The portions of the Cost Breakdown
allocated for payment of the Construction Loan Fee, and for the costs and
expenses of Lender's legal counsel and other fees and costs incidental to the
Loan, shall be disbursed directly as and when due, without the prior written
instruction or request of Borrower. Lender shall provide a summary of all such
expenses, and copies of invoices (except for the Construction Loan Fee and legal
fees) for all such expenses.               D. Periodic Disbursement of Interest
Reserve Amount. Lender shall disburse amounts up to the Interest Reserve Amount
from time to time, directly to Lender in payment of interest which accrues and
becomes due under the Note. Lender is hereby authorized to charge the Loan and
Borrower's Funds Account directly for such interest payments as they become due.
Lender shall provide Borrower with a monthly interest statement. Depletion of
the Interest Reserve Amount shall not release Borrower from any of Borrower's
obligations under the Loan Documents, including, without limitation, the
obligation to pay the interest accruing under the Note and the obligation to
deposit Borrower's Funds with Lender. Without limiting the generality of the
foregoing, Borrower acknowledges that following the depletion of the Interest
Reserve Amount or the Final Disbursement, whichever comes first, Borrower shall
be obligated to pay interest directly to Lender as it becomes due under the
Note.               E. Contingency Reserve. If the actual cost or a revised
guaranteed cost of an item on the Cost Breakdown is less than the maximum amount
allocated to such item on the Cost Breakdown, then any such excess amounts may
be reallocated to the Contingency Reserve of that portion of the Cost Breakdown
(i.e., Hard Contingency Reserve or General Contingency Reserve) from time to
time upon Borrower's written request and Lender's approval, which approval shall
not be unreasonably withheld or delayed. The portion of the Cost Breakdown
allocated to the Contingency Reserve and any increases in the Contingency
Reserve pursuant to this Disbursement Schedule shall be reallocated to such
other items of the Cost Breakdown as Borrower shall from time to time request in
writing and Lender shall approve. After any such reallocation, the portion of
the Contingency Reserve that has been reallocated will be disbursed in
accordance with the provisions governing the disbursement of the item(s) to
which such portion of the Contingency Reserve has been reallocated. The
reallocation or depletion or refusal of Lender to increase, reallocate or
deplete the Contingency Reserve shall not release Borrower from any of
Borrower's obligations under the Loan Documents. Borrower shall have the right
to utilize the Hard Contingency Reserve to satisfy Change Orders that are less
than or equal to the Change Order Amount and which, in total, do not exceed the
Aggregate Change Order Amount, provided notification is expressly given to
Lender in the then current Request for Disbursement.               F. Periodic
Disbursement of Construction Costs. Lender may in its discretion withhold from
Disbursements any amounts on account of retainage under the Construction
Contract that Owner is not then required to disburse to Contractor.



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

EXHIBIT “J”

Estoppel Certificate



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

EXHIBIT “K”

Subordination, Non-Disturbance and Attornment Agreement



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

EXHIBIT “L”

Disclosures Regarding Hazardous Substances



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

EXHIBIT “M”

UCC-1 Financing Statement (Guarantor)



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

ADDENDUM I

        No provision of any Loan Document is intended to restrict the sale of
the stock of Guarantor (or any other entity by virtue of its ownership interest
in Guarantor) or mergers involving Guarantor (or any other entity by virtue of
its ownership interests in Guarantor) as a party, and any such transaction is
permitted hereby.

--------------------------------------------------------------------------------